 



Exhibit 10.1
 
AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER
dated as of
February 6, 2008
among
QUEST RESOURCE CORPORATION,
PINNACLE GAS RESOURCES, INC.
and
QUEST MERGERSUB, INC.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE 1 THE MERGER     2  
 
  Section 1.1 The Merger     2  
 
  Section 1.2 The Closing     2   ARTICLE 2 CERTIFICATE OF INCORPORATION AND
BYLAWS     3  
 
  Section 2.1 Certificate of Incorporation of the Surviving Corporation     3  
 
  Section 2.2 Bylaws of the Surviving Corporation     3   ARTICLE 3 DIRECTORS
AND OFFICERS OF QUEST AND OF THE SURVIVING CORPORATION 3        
 
  Section 3.1 Board of Directors and Officers of Quest     3  
 
  Section 3.2 Board of Directors of the Surviving Corporation     3  
 
  Section 3.3 Officers of the Surviving Corporation     3   ARTICLE 4 CONVERSION
OF SECURITIES     4  
 
  Section 4.1 Conversion of Capital Stock of Pinnacle and MergerSub     4  
 
  Section 4.2 Exchange of Certificates Representing Pinnacle Common Stock     5
 
 
  Section 4.3 Adjustment of Exchange Ratio     7  
 
  Section 4.4 Rule 16b-3 Approval     7   ARTICLE 5 REPRESENTATIONS AND
WARRANTIES OF PINNACLE     8  
 
  Section 5.1 Existence; Good Standing; Corporate Authority     8  
 
  Section 5.2 Authorization, Validity and Effect of Agreements     8  
 
  Section 5.3 Capitalization     8  
 
  Section 5.4 Subsidiaries     9  
 
  Section 5.5 Compliance with Laws; Permits     9  
 
  Section 5.6 No Conflict     10  
 
  Section 5.7 SEC Documents and Compliance     11  
 
  Section 5.8 Litigation     12  
 
  Section 5.9 Absence of Certain Changes     12  
 
  Section 5.10 Taxes     13  
 
  Section 5.11 Employee Benefit Plans     14  
 
  Section 5.12 Labor Matters     16  
 
  Section 5.13 Environmental Matters     17  
 
  Section 5.14 Intellectual Property     17  
 
  Section 5.15 Decrees, Etc     18  
 
  Section 5.16 Insurance     18  
 
  Section 5.17 No Brokers     18  
 
  Section 5.18 Opinion of Financial Advisor and Board Approval     19  
 
  Section 5.19 Quest Stock Ownership     19  
 
  Section 5.20 Vote Required     19  
 
  Section 5.21 Certain Contracts     19  
 
  Section 5.22 Capital Expenditure Program     20  

i



--------------------------------------------------------------------------------



 



                      Page
 
  Section 5.23 Improper Payments     20  
 
  Section 5.24 Takeover Statutes; Rights Plans     20  
 
  Section 5.25 Title, Ownership and Related Matters     20  
 
  Section 5.26 Proxy Statement     21  
 
  Section 5.27 Properties; Oil and Gas Matters     21  
 
  Section 5.28 Hedging     24  
 
  Section 5.29 Gas Regulatory Matters     24   ARTICLE 6 REPRESENTATIONS AND
WARRANTIES OF QUEST AND MERGERSUB     24  
 
  Section 6.1 Existence; Good Standing; Corporate Authority     24  
 
  Section 6.2 Authorization, Validity and Effect of Agreements     25  
 
  Section 6.3 Capitalization     25  
 
  Section 6.4 Subsidiaries     26  
 
  Section 6.5 Compliance with Laws; Permits     26  
 
  Section 6.6 No Conflict     27  
 
  Section 6.7 SEC Documents     28  
 
  Section 6.8 Litigation     30  
 
  Section 6.9 Absence of Certain Changes     30  
 
  Section 6.10 Taxes     30  
 
  Section 6.11 Employee Benefit Plans     32  
 
  Section 6.12 Labor Matters     33  
 
  Section 6.13 Environmental Matters     34  
 
  Section 6.14 Intellectual Property     34  
 
  Section 6.15 Decrees, Etc     35  
 
  Section 6.16 Insurance     35  
 
  Section 6.17 No Brokers     35  
 
  Section 6.18 Opinion of Financial Advisor and Board Approvals     36  
 
  Section 6.19 Pinnacle Stock Ownership     36  
 
  Section 6.20 Vote Required     36  
 
  Section 6.21 Certain Contracts     36  
 
  Section 6.22 Capital Expenditure Program     37  
 
  Section 6.23 Improper Payments     37  
 
  Section 6.24 Takeover Statutes; Rights Plans     37  
 
  Section 6.25 Title, Ownership and Related Matters     37  
 
  Section 6.26 Proxy Statement     38  
 
  Section 6.27 Properties; Oil and Gas Matters     38  
 
  Section 6.28 Hedging     40  
 
  Section 6.29 Gas Regulatory Matters     40   ARTICLE 7 COVENANTS     40  
 
  Section 7.1 Conduct of Business     40  
 
  Section 7.2 No Solicitation by Quest     44  
 
  Section 7.3 No Solicitation by Pinnacle     46  
 
  Section 7.4 Meetings of Stockholders     49  
 
  Section 7.5 Filings; Reasonable Best Efforts, Etc     49  
 
  Section 7.6 Inspection     51  

ii



--------------------------------------------------------------------------------



 



                      Page
 
  Section 7.7 Publicity     52  
 
  Section 7.8 Registration Statement on Form S-4     52  
 
  Section 7.9 Listing Application     53  
 
  Section 7.10 Letters of Accountants     53  
 
  Section 7.11 Agreements of Rule 145 Affiliates     54  
 
  Section 7.12 Expenses     54  
 
  Section 7.13 Indemnification and Insurance     54  
 
  Section 7.14 Antitakeover Statutes     55  
 
  Section 7.15 Notification     55  
 
  Section 7.16 Employee Matters     55  
 
  Section 7.17 Quest Board of Directors; Executive Officers     56  
 
  Section 7.18 Quest Rights Agreement     56  
 
  Section 7.19 Registration Rights     57  
 
  Section 7.20 Quest Guarantee     57   ARTICLE 8 CONDITIONS     57  
 
  Section 8.1 Conditions to Each Party’s Obligation to Effect the Merger     57
 
 
  Section 8.2 Conditions to Obligation of Pinnacle to Effect the Merger     58  
 
  Section 8.3 Conditions to Obligation of Quest and MergerSub to Effect the
Merger     58   ARTICLE 9 TERMINATION     59  
 
  Section 9.1 Termination by Mutual Consent     59  
 
  Section 9.2 Termination by Pinnacle or Quest     59  
 
  Section 9.3 Termination by Quest     60  
 
  Section 9.4 Termination by Pinnacle     60  
 
  Section 9.5 Effect of Termination     61  
 
  Section 9.6 Extension; Waiver     62   ARTICLE 10 GENERAL PROVISIONS     62  
 
  Section 10.1 Nonsurvival of Representations, Warranties and Agreements     62
 
 
  Section 10.2 Notices     62  
 
  Section 10.3 Assignment; Binding Effect; Benefit     64  
 
  Section 10.4 Entire Agreement     64  
 
  Section 10.5 Amendments     64  
 
  Section 10.6 Governing Law     64  
 
  Section 10.7 Counterparts     65  
 
  Section 10.8 Headings     65  
 
  Section 10.9 Interpretation. In this Agreement:     65  
 
  Section 10.10 Waivers     66  
 
  Section 10.11 Incorporation of Disclosure Letters and Exhibits     66  
 
  Section 10.12 Severability     66  
 
  Section 10.13 Enforcement of Agreement     66  
 
  Section 10.14 Consent to Jurisdiction and Venue     66  

iii



--------------------------------------------------------------------------------



 



      Exhibit Number   Document
7.11
  Affiliate Letter
7.19
  Registration Rights
8.1(f)
  Consents

iv



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS

      Defined Terms   Where Defined
Agreement
  Preamble
Antitrust Laws
  Section 7.5(c)
Applicable Laws
  Section 5.5(a)
Average Price
  Section 4.2(e)
CGAI
  Section 6.27(c)
Certificate of Merger
  Section 1.1(b)
Certificates
  Section 4.2(b)
Closing
  Section 1.2
Closing Date
  Section 1.2
Code
  Recitals
Confidentiality Agreement
  Section 7.6
Cut-off Time
  Section 5.3
DGCL
  Section 1.1(a)
Effective Time
  Section 1.1(b)
Environmental Laws
  Section 5.13(a)
ERISA
  Section 5.11(a)
ERISA Affiliate
  Section 5.11(b)
Exchange Act
  Section 4.4
Exchange Agent
  Section 4.2(a)
Exchange Fund
  Section 4.2(a)
Exchange Ratio
  Section 4.1(a)
FBR
  Section 6.17
Form S-4
  Section 5.26
GGAI
  Section 6.27(c)
Hazardous Materials
  Section 5.13(b)
HSR Act
  Section 5.6(b)
Hydrocarbons
  Section 5.27(b)
Incentive Stock Options
  Section 7.16(b)
JRD
  Section 5.17
Letter of Transmittal
  Section 4.2(b)
Liens
  Section 6.4(a)
Material Adverse Effect
  Section 10.9(c)
Merger
  Section 1.1(a)
MergerSub
  Preamble
MLP
  Section 6.6(a)
Oil and Gas Properties
  Section 5.27(b)
Original Execution Date
  Recitals
Permitted Liens
  Section 5.25(a)
Pinnacle
  Recitals
Pinnacle Adverse Recommendation Change
  Section 7.3(b)

v



--------------------------------------------------------------------------------



 



      Defined Terms   Where Defined
Pinnacle Benefit Plans
  Section 5.11(a)
Pinnacle Common Stock
  Recitals
Pinnacle Disclosure Letter
  Article 5
Pinnacle Material Contracts
  Section 5.21(a)
Pinnacle Notice of Adverse Recommendation
  Section 7.3(b)
Pinnacle Options
  Section 4.1(d)
Pinnacle Permits
  Section 5.5(b)
Pinnacle Preferred Stock
  Section 5.3
Pinnacle Real Property
  Section 5.5(c)
Pinnacle Reports
  Section 5.7
Pinnacle Reserve Reports
  Section 5.27(c)
Pinnacle Stock Plan
  Section 4.1(d)
Pinnacle Stockholder Approval
  Section 5.20
Pinnacle Superior Proposal
  Section 7.3(a)
Pinnacle Takeover Proposal
  Section 7.3(a)
Proxy Statement/Prospectus
  Section 5.26
Quest
  Preamble
Quest Adverse Recommendation Change
  Section 7.2(b)
Quest Benefit Plans
  Section 6.11(a)
Quest Common Stock
  Recitals
Quest Disclosure Letter
  Article 6
Quest Material Contracts
  Section 6.21(a)
Quest Midstream MLP
  Section 10.9(d)
Quest Notice of Adverse Recommendation
  Section 7.2(b)
Quest Permits
  Section 6.5(b)
Quest Preferred Stock
  Section 6.3
Quest Real Property
  Section 6.5(c)
Quest Reports
  Section 6.7(a)
Quest Reserve Reports
  Section 6.27
Quest Rights Agreement
  Section 6.24
Quest Stockholder Approval
  Section 6.20
Quest Superior Proposal
  Section 7.2(a)
Quest Takeover Proposal
  Section 7.2(a)
Regulatory Filings
  Section 5.6(b)
Representatives
  Section 7.2(a)
Returns
  Section 5.10
Rule 145 Affiliates
  Section 7.11
Sarbanes-Oxley Act
  Section 5.7(b)
SEC
  Section 4.1(d)
Securities Act
  Section 4.2(d)
Subsidiary
  Section 10.9(d)
Surviving Corporation
  Section 1.1(a)

vi



--------------------------------------------------------------------------------



 



      Defined Terms   Where Defined
Takeover Statute
  Section 5.24
Taxes
  Section 5.10(d)
Termination Date
  Section 9.2(a)
Treasury Regulations
  Recitals

vii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER
     AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (the “Agreement”) dated
as of February 6, 2008, is by and among Quest Resource Corporation, a Nevada
corporation (“Quest”), Pinnacle Gas Resources, Inc., a Delaware corporation
(“Pinnacle”), and Quest MergerSub, Inc., a Delaware corporation and a wholly
owned Subsidiary of Quest (“MergerSub”).
RECITALS
     WHEREAS, on October 15, 2007 (the “Original Execution Date”), Quest,
Pinnacle and MergerSub entered into that certain Agreement and Plan of Merger
(the “Original Agreement”), which the Board of Directors of each of Quest,
Pinnacle and MergerSub desire to amend and restate to effect certain
modifications deemed desirable by such Boards of Directors;
     WHEREAS, the Board of Directors of Quest and the Board of Directors of
Pinnacle have each determined that a business combination between Quest and
Pinnacle is fair to and in the best interests of their respective stockholders
and presents a unique opportunity for their respective companies to achieve
long-term strategic and financial benefits, and accordingly have agreed to
effect a business combination upon the terms and subject to the conditions set
forth in this Agreement and have approved this Agreement and declared this
Agreement and the Merger advisable;
     WHEREAS, in furtherance of the foregoing, the Board of Directors of each of
Quest, Pinnacle and MergerSub has approved this Agreement and the Merger, upon
the terms and subject to the conditions of this Agreement, pursuant to which
each share of common stock, par value $0.01 per share, of Pinnacle (the
“Pinnacle Common Stock”) issued and outstanding immediately prior to the
Effective Time will be converted into the right to receive shares of common
stock, par value $0.001 per share, of Quest (the “Quest Common Stock”) as set
forth herein, other than Pinnacle Common Stock owned by Quest or MergerSub (or
any of their respective direct or indirect wholly owned Subsidiaries);
     WHEREAS, concurrently with the execution of the Original Agreement, as a
condition and inducement to Quest’s and MergerSub’s willingness to enter into
the Original Agreement, Quest and certain stockholders of Pinnacle entered into
a support agreement, dated as of the Original Execution Date pursuant to which
such stockholders have agreed, subject to the terms thereof, to vote their
respective shares of Pinnacle Common Stock in favor of adoption of this
Agreement and otherwise to support the Merger upon the terms and conditions set
forth therein; and
     WHEREAS, concurrently with the execution of this Agreement, as a condition
and inducement to Pinnacle’s willingness to enter into this Agreement, Pinnacle
and the members of Quest’s Board of Directors, individually and not in their
capacities as directors, entered into a support agreement, of even date
herewith, pursuant to which such individuals have agreed, subject to the terms
thereof, to vote their respective shares of Quest Common Stock in favor of
adoption of this Agreement and otherwise to support the Merger upon the terms
and conditions set forth therein; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, for federal income tax purposes, it is intended by the parties
hereto that (i) the merger qualify as a reorganization within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the rules and regulations promulgated thereunder (the “Treasury
Regulations”), and (ii) this Agreement constitute a plan of reorganization
within the meaning of Section 368 of the Code and such Treasury Regulations.
     ACCORDINGLY, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties to this Agreement agree to amend and restate the
Original Agreement in its entirety as follows:
ARTICLE 1
THE MERGER
     Section 1.1 The Merger.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, MergerSub shall be merged with and into
Pinnacle (the “Merger”) in accordance with Delaware law and this Agreement, and
the separate corporate existence of MergerSub shall thereupon cease. Pinnacle
shall be the surviving corporation in the Merger (sometimes referred to herein
as the “Surviving Corporation”). The Merger shall have the effects specified
herein and in the General Corporation Law of the State of Delaware (the “DGCL”).
As a result of the Merger, the Surviving Corporation shall become a wholly owned
Subsidiary of Quest.
          (b) As soon as practicable following the satisfaction or waiver
(subject to Applicable Laws) of the conditions set forth in this Agreement, at
the Closing, Pinnacle shall cause a properly executed certificate of merger (the
“Certificate of Merger”) meeting the requirements of Section 251 of the DGCL to
be filed in accordance with such section. The Merger shall become effective at
the time of filing of the Certificate of Merger with the Secretary of State of
the State of Delaware in accordance with the DGCL or at such later time that
Pinnacle and Quest shall have agreed upon and designated in the Certificate of
Merger as the effective time of the Merger (the “Effective Time”).
     Section 1.2 The Closing. Upon the terms and subject to the conditions set
forth in this Agreement, the closing of the Merger (the “Closing”) shall take
place at the offices of Stinson Morrison Hecker LLP, 1201 Walnut Street,
Suite 2900, Kansas City, Missouri 64106, at 9:00 a.m., local time, on the first
business day immediately following the date of fulfillment or waiver (in
accordance with the provisions hereof) of the last to be fulfilled or waived of
the conditions set forth in Section 8.1, or, if on such day any condition set
forth in Section 8.2 or Section 8.3 has not been fulfilled or waived (in
accordance with the provisions hereof) (other than those conditions that by
their nature are to be fulfilled at the Closing, but subject to the fulfillment
or waiver of such conditions), as soon as practicable after all the conditions
set forth in Article 8 have been fulfilled or waived in accordance herewith. The
date on which the Closing occurs is hereinafter referred to as the “Closing
Date.”

2



--------------------------------------------------------------------------------



 



ARTICLE 2
CERTIFICATE OF INCORPORATION AND BYLAWS
     Section 2.1 Certificate of Incorporation of the Surviving Corporation. As
of the Effective Time, the certificate of incorporation of MergerSub as in
effect immediately prior to the Effective Time shall be the certificate of
incorporation of the Surviving Corporation, until thereafter amended as provided
therein or by Applicable Law, provided, however, that the certificate of
incorporation of the Surviving Corporation shall be amended in the Merger to
provide that the Surviving Corporation shall have the name “Quest Western
Resource Corporation.”
     Section 2.2 Bylaws of the Surviving Corporation. As of the Effective Time,
the bylaws of MergerSub as in effect immediately prior to the Effective Time
shall be the bylaws of the Surviving Corporation, until thereafter amended as
provided therein or by applicable law, provided, however, that such bylaws shall
be amended to reflect the change of the name of the Surviving Corporation as
contemplated by Section 2.1.
ARTICLE 3
DIRECTORS AND OFFICERS OF QUEST AND
OF THE SURVIVING CORPORATION
     Section 3.1 Board of Directors and Officers of Quest. Quest shall take all
requisite action to cause the directors and executive officers of Quest as of
the Closing to be as provided in Section 7.17. Each such director and executive
officer shall remain in office until his or her successor shall be elected and
qualified or his or her earlier death, resignation or removal in accordance with
the articles of incorporation and bylaws of Quest in effect at the time.
     Section 3.2 Board of Directors of the Surviving Corporation. The directors
of MergerSub immediately prior to the Effective Time shall be the directors of
the Surviving Corporation from and after the Effective Time, until their
successors shall be elected and qualified or their earlier death, resignation or
removal in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation.
     Section 3.3 Officers of the Surviving Corporation. The officers of
MergerSub immediately prior to the Effective Time shall be the officers of the
Surviving Corporation from and after the Effective Time, until their successors
shall be elected and qualified or their earlier death, resignation or removal in
accordance with the certificate of incorporation and bylaws of the Surviving
Corporation.

3



--------------------------------------------------------------------------------



 



ARTICLE 4
CONVERSION OF SECURITIES
     Section 4.1 Conversion of Capital Stock of Pinnacle and MergerSub.
          (a) At the Effective Time, the holders of shares of Pinnacle Common
Stock issued and outstanding immediately prior to the Effective Time (other than
shares of Pinnacle Common Stock to be canceled without payment of any
consideration therefor pursuant to Section 4.1(c)) shall, by virtue of the
Merger, have the right to receive 0.5278 (the “Exchange Ratio”) of a validly
issued, fully paid and nonassessable share of Quest Common Stock in exchange for
each share of Pinnacle Common Stock. Each such share of Pinnacle Common Stock
shall cease to be outstanding and shall be canceled and shall cease to exist,
and each holder of any such share of Pinnacle Common Stock shall thereafter
cease to have any rights with respect to such share of Pinnacle Common Stock,
except the right to receive, without interest, shares of Quest Common Stock in
accordance with Section 4.2, any unpaid dividends and distributions on shares of
Quest Common Stock in accordance with Section 4.2(c) and cash for fractional
shares in accordance with Section 4.2(e) upon the surrender of the relevant
Certificate or cancellation of uncertificated shares.
          (b) At the Effective Time, each issued and outstanding share of common
stock, par value $0.01 per share, of MergerSub shall be converted, by reason of
the Merger, into one fully paid and nonassessable share of common stock, par
value $0.01 per share, of the Surviving Corporation.
          (c) At the Effective Time, each share of Pinnacle Common Stock issued
and held in Pinnacle’s treasury and each share of Pinnacle Common Stock owned
immediately prior to the Effective Time by MergerSub or Quest (or any of their
respective direct or indirect wholly owned Subsidiaries) shall, by virtue of the
Merger, cease to be issued and shall be canceled without payment of any
consideration therefor, and no shares of Quest Common Stock or other
consideration shall be delivered in exchange therefor.
          (d) At the Effective Time, each stock option to purchase one or more
shares of Pinnacle Common Stock (in each case, an “Option”) that is then
outstanding, whether or not then exercisable or vested, shall be converted into
an obligation of the Surviving Corporation to pay to the holder thereof an
amount in cash (reduced by any applicable withholding) equal to the product of
(i) the number of shares previously subject to such Option, whether or not then
exercisable or vested, and (ii) the excess, if any, of the Consideration Per
Share over the exercise price per share previously subject to such Option, and
the effect of such action shall extinguish all Options for all purposes. For
purposes herein, “Consideration Per Share” means the product obtained by
multiplying (x) the Exchange Ratio by (y) the Average Price. The Surviving
Corporation shall make all such payments as soon as practicable and, in any
event, within ten (10) business days after the Closing Date. Prior to the
Effective Time, Pinnacle shall use its reasonable best efforts to take any and
all action necessary to effectuate the matters described in this Section 4.1(d).

4



--------------------------------------------------------------------------------



 



          (e) Immediately prior to the Effective Time, each outstanding award of
restricted stock, granted by Pinnacle to a non-employee director of Pinnacle,
that has not vested shall become fully vested and each such share of restricted
Pinnacle Stock shall be treated at the Effective Time the same as, and have the
same rights and be subject to the same conditions, as each share of Pinnacle
Common Stock not subject to any restrictions; provided, that, upon vesting the
holder may satisfy the applicable withholding tax obligations by returning to
the Surviving Corporation a sufficient number of shares of Pinnacle Common Stock
equal in value to such obligation. Prior to the Effective Time, Pinnacle shall
use its reasonable best efforts to take any and all action necessary to
effectuate the matters described in this Section 4.1(e).
          (f) At the Effective Time, each other share of restricted stock of
Pinnacle that was issued by Pinnacle prior to the Effective Time shall be
converted into and exchanged for the right to receive restricted shares of Quest
Common Stock (i) equal to the number of shares of such restricted Pinnacle
Common Stock immediately prior to the Effective Time multiplied by the Exchange
Ratio, and rounded down to the nearest whole share, and (ii) otherwise subject
to the terms of the applicable plan of Pinnacle and the agreement or other
document evidencing the grant of such restricted stock. Prior to the Effective
Time, Pinnacle shall use its reasonable best efforts to take any and all action
necessary to effectuate the matters described in this Section 4.1(f).
     Section 4.2 Exchange of Certificates Representing Pinnacle Common Stock.
          (a) Prior to the Effective Time, Quest shall appoint a bank or trust
company reasonably satisfactory to Pinnacle to act as exchange agent (the
“Exchange Agent”). Quest shall, when and as needed, deposit, or cause to be
deposited with the Exchange Agent, for the benefit of the holders of shares of
Pinnacle Common Stock for exchange in accordance with this Article 4,
certificates representing the shares of Quest Common Stock to be issued pursuant
to Section 4.1 and delivered pursuant to this Section 4.2 in exchange for
outstanding shares of Pinnacle Common Stock. When and as needed, Quest shall
provide the Exchange Agent immediately following the Effective Time cash
sufficient to pay cash in lieu of fractional shares of Quest Common Stock in
accordance with Section 4.2(e) (such cash and certificates for shares of Quest
Common Stock, together with any dividends or distributions with respect thereto,
being hereinafter referred to as the “Exchange Fund”).
          (b) Uncertificated shares of Pinnacle Common Stock subject to
conversion in accordance with this Agreement shall be automatically cancelled by
the transfer agent of Pinnacle, and Quest shall issue to the holders thereof
Certificates, or upon the due request of a holder thereof, uncertificated shares
of Quest Common Stock, and Quest shall pay any unpaid dividends and
distributions on shares of Quest Common Stock in accordance with Section 4.2(c)
and cash in lieu of fractional shares in accordance with Section 4.2(e).
Promptly after the Effective Time, Quest shall cause the Exchange Agent to mail
to each holder of record of one or more certificates (“Certificates”) that
immediately prior to the Effective Time represented shares of Pinnacle Common
Stock: (A) a letter of transmittal (the “Letter of Transmittal”), which shall
specify that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon delivery of the Certificates to the Exchange
Agent and shall be in such form and have such other provisions as Quest may
reasonably specify and (B) instructions for use in effecting the surrender of
the Certificates in exchange for certificates representing shares of Quest
Common

5



--------------------------------------------------------------------------------



 



Stock, any unpaid dividends and distributions on shares of Quest Common Stock in
accordance with Section 4.2(c) and cash in lieu of fractional shares in
accordance with Section 4.2(e). Upon surrender of a Certificate for cancellation
to the Exchange Agent together with such Letter of Transmittal, duly executed
and completed in accordance with the instructions thereto, the holder of such
Certificate shall be entitled to receive in exchange therefor (x) a certificate
representing that number of whole shares of Quest Common Stock and (y) a check
representing the amount of cash in lieu of fractional shares, if any, and unpaid
dividends and distributions, if any, which such holder has the right to receive
pursuant to the provisions of this Article 4, after giving effect to any
required withholding tax, and the Certificate so surrendered shall forthwith be
canceled. No interest will be paid or accrued on the cash in lieu of fractional
shares and unpaid dividends and distributions, if any, payable to holders of
Certificates. In the event of a transfer of ownership of Pinnacle Common Stock
that is not registered in the transfer records of Pinnacle, a certificate
representing the proper number of shares of Quest Common Stock, together with a
check for the cash to be paid in lieu of fractional shares, may be issued to
such a transferee if the Certificate representing such Pinnacle Common Stock is
presented to the Exchange Agent, accompanied by all documents required to
evidence and effect such transfer and to evidence that any applicable stock
transfer taxes have been paid.
          (c) Notwithstanding any other provisions of this Agreement, no
dividends or other distributions declared or made after the Effective Time with
respect to shares of Quest Common Stock with a record date after the Effective
Time shall be paid to the holder of any unsurrendered Certificate with respect
to the shares of Quest Common Stock issuable upon surrender of such Certificate
as a result of the conversion provided in this Article 4 until such Certificate
is surrendered as provided herein. Subject to the effect of Applicable Laws,
following surrender of any such Certificate, there shall be paid to the holder
of the Certificate so surrendered, without interest, (i) at the time of such
surrender, the amount of dividends or other distributions with a record date
after the Effective Time but prior to surrender and a payment date prior to
surrender payable with respect to the number of whole shares of Quest Common
Stock issued pursuant to Section 4.1, less the amount of any withholding taxes,
and (ii) at the appropriate payment date, the amount of dividends or other
distributions with a record date after the Effective Time but prior to surrender
and a payment date subsequent to surrender payable with respect to such whole
shares of Quest Common Stock, less the amount of any withholding taxes.
          (d) At or after the Effective Time, the Surviving Corporation shall
pay from funds on hand at the Effective Time any dividends or make other
distributions with a record date prior to the Effective Time that may have been
declared or made by Pinnacle on shares of Pinnacle Common Stock which remain
unpaid at the Effective Time, and, after the Effective Time, there shall be no
transfers on the stock transfer books of the Surviving Corporation of the shares
of Pinnacle Common Stock which were outstanding immediately prior to the
Effective Time. If, after the Effective Time, Certificates are presented to
Quest, the presented Certificates shall be canceled and exchanged for
certificates representing shares of Quest Common Stock and cash in lieu of
fractional shares, if any, deliverable in respect thereof pursuant to this
Agreement in accordance with the procedures set forth in this Article 4.
Certificates surrendered for exchange by any person constituting an “affiliate”
of Pinnacle for purposes of Rule 145(c) under the Securities Act of 1933, as
amended (the “Securities Act”), shall not be exchanged until Pinnacle has
received a written agreement from such person as provided in Section 7.11.

6



--------------------------------------------------------------------------------



 



          (e) No fractional shares of Quest Common Stock shall be issued
pursuant hereto. In lieu of the issuance of any fractional shares of Quest
Common Stock pursuant to Section 4.1(b), cash adjustments will be paid to
holders in respect of any fractional shares of Quest Common Stock that would
otherwise be issuable, and the amount of such cash adjustment shall be equal to
such fractional proportion of the Average Price of Quest Common Stock. “Average
Price” means the average of the closing prices of a share of Quest Common Stock,
as such price is reported on the NASDAQ Global Market as reported in The Wall
Street Journal or such other source as the parties shall agree in writing, for
the 15 trading days ending on the third trading day immediately preceding the
Effective Time.
          (f) Any portion of the Exchange Fund (including the proceeds of any
investments thereof and any certificates for shares of Quest Common Stock) that
remains undistributed to the former stockholders of Pinnacle one year after the
Effective Time shall be delivered to Quest. Any former stockholders of Pinnacle
who have not theretofore complied with this Article 4 shall thereafter look only
to Quest for delivery of certificates representing their shares of Quest Common
Stock and cash in lieu of fractional shares and for any unpaid dividends and
distributions on the shares of Quest Common Stock deliverable to such former
stockholder pursuant to this Agreement.
          (g) None of Quest, Pinnacle, Surviving Corporation, the Exchange Agent
or any other person shall be liable to any person for any portion of the
Exchange Fund properly delivered to a public official pursuant to applicable
abandoned property, escheat or similar laws.
          (h) In the event any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by Quest, the
posting by such person of a bond in such reasonable amount as Quest may direct
as indemnity against any claim that may be made against it with respect to such
Certificate, the Exchange Agent will issue in exchange for such lost, stolen or
destroyed Certificate certificates representing the shares of Quest Common
Stock, cash in lieu of fractional shares and unpaid dividends and distributions
on shares of Quest Common Stock, as provided in Section 4.2(c), deliverable in
respect thereof pursuant to this Agreement.
     Section 4.3 Adjustment of Exchange Ratio. If, between the date of this
Agreement and the Effective Time (and as permitted by Section 7.l), the
outstanding shares of Pinnacle Common Stock or Quest Common Stock shall have
been increased, decreased, changed into or exchanged for a different number of
shares or different class, in each case, by reason of any reclassification,
recapitalization, stock split, split-up, combination or exchange of shares or a
stock dividend or dividend payable in other securities shall be declared with a
record date within such period, or any similar event shall have occurred, the
Exchange Ratio shall be appropriately adjusted to provide to Quest and the
holders of Pinnacle Common Stock the same economic effect as contemplated by
this Agreement prior to such event.
     Section 4.4 Rule 16b-3 Approval. Prior to the Closing, Quest and Pinnacle,
and their respective Boards of Directors or committees thereof, shall use their
reasonable best efforts to take all actions to cause any dispositions of
Pinnacle Common Stock (including derivative securities with respect to Pinnacle
Common Stock) or acquisitions of Quest Common Stock (including derivative
securities with respect to Quest Common Stock) resulting from the

7



--------------------------------------------------------------------------------



 



transactions contemplated hereby by each individual who is subject to the
reporting requirements of Section 16(a) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), to be exempt from Section 16(b) of the Exchange
Act under Rule 16b-3 promulgated under the Exchange Act in accordance with the
terms and conditions set forth in no-action letters issued by the SEC in similar
transactions.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PINNACLE
     Except as set forth in the disclosure letter delivered to Quest by Pinnacle
at or prior to the execution of this Agreement (the “Pinnacle Disclosure
Letter”) and making reference to the particular subsection of this Agreement to
which exception is being taken (provided that any information set forth in one
section or subsection of the Pinnacle Disclosure Letter shall be deemed to apply
to each other section or subsection thereof to which its relevance is reasonably
apparent), Pinnacle represents and warrants to Quest and MergerSub that:
     Section 5.1 Existence; Good Standing; Corporate Authority. Pinnacle is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. Pinnacle is duly qualified to do business and, to
the extent such concept or a similar concept exists in the relevant
jurisdiction, is in good standing under the laws of any jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business requires such qualification, except where the
failure to be so qualified or in good standing, individually or in the
aggregate, has not had and is not reasonably likely to have a Pinnacle Material
Adverse Effect. Pinnacle has all requisite corporate power and authority to own,
operate and lease its properties and to carry on its business as now conducted.
The copies of Pinnacle’s certificate of incorporation and bylaws on file with
the SEC are true and correct and contain all amendments as of the date of this
Agreement.
     Section 5.2 Authorization, Validity and Effect of Agreements. Pinnacle has
the requisite corporate power and authority to execute and deliver this
Agreement and, upon receipt of the Pinnacle Stockholder Approval, to consummate
the transactions contemplated by this Agreement. The execution of this Agreement
and the consummation by Pinnacle of the transactions contemplated hereby have
been duly authorized by all requisite corporate action on behalf of Pinnacle,
other than the receipt of the Pinnacle Stockholder Approval. Pinnacle has duly
executed and delivered this Agreement. Assuming this Agreement constitutes the
valid and legally binding obligation of the other parties hereto, this Agreement
constitutes the valid and legally binding obligation of Pinnacle, enforceable
against Pinnacle in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditors’ rights and general principles of equity. Assuming the accuracy of the
representations and warranties set forth in Section 6.19, Pinnacle has taken all
action necessary to render the restrictions set forth in Section 203 of the
DGCL, and any other applicable takeover law restricting or purporting to
restrict business combinations, inapplicable to this Agreement and the
transactions contemplated hereby.
     Section 5.3 Capitalization. The authorized capital stock of Pinnacle
consists of 100,000,000 shares of Pinnacle Common Stock and 25,000,000 shares of
preferred stock, par

8



--------------------------------------------------------------------------------



 



value $0.01 per share (“Pinnacle Preferred Stock”). As of February 4, 2008 (the
“Cut-off Time”), there were (i) 29,019,751 outstanding shares of Pinnacle Common
Stock (which includes outstanding restricted stock), (ii) 881,000 shares of
Pinnacle Common Stock reserved for issuance upon exercise of outstanding
Pinnacle Options, and (iii) no outstanding shares of Pinnacle Preferred Stock.
From the Cut-off Time to the date of this Agreement, no additional shares of
Pinnacle Common Stock or Pinnacle Preferred Stock have been issued (other than
pursuant to Pinnacle Options which were outstanding as of the Cut-off Time and
are included in the number of shares of Pinnacle Common Stock reserved for
issuance upon exercise of outstanding Pinnacle Options in clause (ii) above), no
additional Pinnacle Options have been issued or granted, and there has been no
increase in the number of shares of Pinnacle Common Stock issuable upon exercise
of the Pinnacle Options from the number issuable under such Pinnacle Options as
of the Cut-off Time. All such issued and outstanding shares of Pinnacle Common
Stock are duly authorized, validly issued, fully paid, nonassessable and free of
preemptive rights. As of the date of this Agreement, except as set forth in this
Section 5.3, there are no outstanding shares of capital stock and there are no
options, warrants, calls, subscriptions, convertible securities or other rights,
agreements or commitments which obligate Pinnacle or any of its Subsidiaries to
issue, transfer, sell or register any shares of capital stock or other voting
securities of Pinnacle or any of its Subsidiaries. Pinnacle has no outstanding
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with the stockholders of Pinnacle on any matter.
     Section 5.4 Subsidiaries. As of the date of this Agreement, Pinnacle does
not have any Subsidiaries.
     Section 5.5 Compliance with Laws; Permits. Except for such matters as,
individually or in the aggregate, have not had and are not reasonably likely to
have a Pinnacle Material Adverse Effect and except for matters related to taxes
and Environmental Laws, which are treated exclusively in Sections 5.10 and 5.13,
respectively:
          (a) Neither Pinnacle nor any Subsidiary of Pinnacle is in violation of
any applicable law, rule, regulation, code, governmental determination, order,
treaty, convention, governmental certification requirement or other public
limitation, U.S. or non-U.S. (collectively, “Applicable Laws”), and no claim is
pending or, to the knowledge of Pinnacle, threatened with respect to any such
matters. No condition exists which does or could reasonably be expected to
constitute a violation of or deficiency under any Applicable Law by Pinnacle or
any Subsidiary of Pinnacle.
          (b) Pinnacle and each Subsidiary of Pinnacle hold all permits,
licenses, certifications, variations, exemptions, orders, franchises and
approvals of all governmental or regulatory authorities necessary for the lawful
conduct of their respective businesses (the “Pinnacle Permits”). All Pinnacle
Permits are in full force and effect and there exists no default thereunder or
breach thereof, and Pinnacle has no notice or actual knowledge that such
Pinnacle Permits will not be renewed in the ordinary course after the Effective
Time. No governmental authority has given, or to the knowledge of Pinnacle
threatened to give, any action to terminate, cancel or reform any Pinnacle
Permit.

9



--------------------------------------------------------------------------------



 



          (c) Pinnacle and each Subsidiary of Pinnacle possess all permits,
licenses, operating authorities, orders, exemptions, franchises, variances,
consents, approvals or other authorizations required for the present ownership
and operation of all its real property or leaseholds (“Pinnacle Real Property”).
There exists no material default or breach with respect to, and no party or
governmental authority has taken or, to the knowledge of Pinnacle, threatened to
take, any action to terminate, cancel or reform any such permit, license,
operating authority, order, exemption, franchise, variance, consent, approval or
other authorization pertaining to the Pinnacle Real Property.
     Section 5.6 No Conflict.
          (a) Except as disclosed in Section 5.6(a) of the Pinnacle Disclosure
Letter, neither the execution and delivery by Pinnacle of this Agreement nor the
consummation by Pinnacle of the transactions contemplated by this Agreement in
accordance with the terms hereof will (i) subject to receipt of the Pinnacle
Stockholder Approval, conflict with or result in a breach of any provisions of
the certificate of incorporation or bylaws of Pinnacle; (ii) violate, or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination or in a right of
termination or cancellation of, or give rise to a right of purchase under, or
accelerate the performance required by, or result in the creation of any Lien
upon any of the properties of Pinnacle or its Subsidiaries under, or result in
being declared void, voidable, or without further binding effect, or otherwise
result in a detriment to Pinnacle or any of its Subsidiaries under, any of the
terms, conditions or provisions of, any note, bond, mortgage, indenture, deed of
trust, license, concession, franchise, permit, lease, contract, agreement, joint
venture or other instrument or obligation to which Pinnacle or any of its
Subsidiaries is a party, or by which Pinnacle or any of its Subsidiaries or any
of their properties may be bound or affected; or (iii) subject to the filings
and other matters referred to in Section 5.6(b), contravene or conflict with or
constitute a violation of any provision of any law, rule, regulation, judgment,
order or decree binding upon or applicable to Pinnacle or any of its
Subsidiaries, except as, in the case of matters described in clause (ii) or
(iii), individually or in the aggregate, that have not had and are not
reasonably likely to have a Pinnacle Material Adverse Effect.
          (b) Neither the execution and delivery by Pinnacle of this Agreement
nor the consummation by Pinnacle of the transactions contemplated hereby in
accordance with the terms hereof will require any consent, approval,
qualification or authorization of, or filing or registration with, any court or
governmental or regulatory authority, other than filings required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), the Exchange Act, the Securities Act or applicable state securities and
“Blue Sky” laws (collectively, the “Regulatory Filings”), and (ii) the filing of
the Certificate of Merger with the Secretary of State of the State of Delaware,
except for any consent, approval, qualification or authorization the failure to
obtain which, and for any filing or registration the failure to make which, has
not had and is not reasonably likely to have a Pinnacle Material Adverse Effect.
          (c) Except as set forth in Section 5.6(c) of the Pinnacle Disclosure
Schedule, this Agreement, the Merger and the transactions contemplated hereby do
not, and will not, upon consummation of such transactions in accordance with
their terms, result in any “change of control” or similar event or circumstance
under (i) the terms of any Pinnacle Material Contract or

10



--------------------------------------------------------------------------------



 



(ii) any contract or plan under which any employees, officers or directors of
Pinnacle or any of its Subsidiaries are entitled to payments or benefits, which,
in the case of either clause (i) or (ii), gives rise to rights or benefits not
otherwise available absent such change of control or similar event and requires
either a cash payment or an accounting charge in accordance with U.S. generally
accepted accounting principles, or (iii) any material Pinnacle Permit.
     Section 5.7 SEC Documents and Compliance.
          (a) Pinnacle and its Subsidiaries have filed with the SEC all
documents (including exhibits and any amendments thereto) required to be so
filed by them since May 10, 2007 (each registration statement, report, proxy
statement or information statement (other than preliminary materials) they have
so filed, each in the form (including exhibits and any amendments thereto) filed
with the SEC, collectively, the “Pinnacle Reports”). Except as described in
Section 5.7 of the Pinnacle Disclosure Letter, as of its respective date, each
Pinnacle Report (i) complied in all material respects with the applicable
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations thereunder and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading, except for any
statements in any Pinnacle Report that have been modified by an amendment to
such report filed with the SEC prior to the date hereof. Each of the
consolidated balance sheets included in or incorporated by reference into the
Pinnacle Reports (including related notes and schedules) complied as to form in
all material respects with the applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto and fairly
presents in all material respects the consolidated financial position of
Pinnacle and its Subsidiaries (or such entities as indicated in such balance
sheet) as of its date, and each of the consolidated statements of operations,
cash flows and changes in stockholders’ equity included in or incorporated by
reference into the Pinnacle Reports (including any related notes and schedules)
fairly presents in all material respects the results of operations, cash flows
or changes in stockholders’ equity, as the case may be, of Pinnacle and its
Subsidiaries (or such entities as indicated in such balance sheet) for the
periods set forth therein (subject, in the case of unaudited statements, to
(x) such exceptions as may be permitted by Form 10-Q of the SEC and (y) normal,
recurring year-end audit adjustments which are not material in the aggregate),
in each case in accordance with generally accepted accounting principles
consistently applied during the periods involved, except as may be noted
therein. Except as and to the extent set forth on the consolidated balance sheet
of Pinnacle and its Subsidiaries included in the most recent Pinnacle Report
filed prior to the date of this Agreement that includes such a balance sheet,
including all notes thereto, as of the date of such balance sheet, neither
Pinnacle nor any of its Subsidiaries had any liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) that would be
required to be reflected on, or reserved against in, a consolidated balance
sheet of Pinnacle or in the notes thereto prepared in accordance with generally
accepted accounting principles consistently applied, other than liabilities or
obligations which, individually or in the aggregate, have not had and are not
reasonably likely to have a Pinnacle Material Adverse Effect.
          (b) Since May 10, 2007, the chief executive officer and chief
financial officer of Pinnacle have made all certifications (without
qualification or exceptions to the matters certified) required by the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the

11



--------------------------------------------------------------------------------



 



statements contained in any such certifications are complete and correct;
neither Pinnacle nor its officers have received notice from any governmental
authority questioning or challenging the accuracy, completeness, form or manner
of filing or submission of such certification. Pinnacle has established and
maintains disclosure controls and procedures and internal control over financial
reporting (as such terms are defined in paragraphs (e) and (f), respectively, of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act. Pinnacle’s disclosure controls and procedures are reasonably
designed to ensure that all material information required to be disclosed by
Pinnacle in the reports that it files under the Exchange Act are recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC, and that all such material information is
accumulated and communicated to the management of Pinnacle as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications required pursuant to Sections 302 and 906 of the Sarbanes-Oxley
Act. To the knowledge of Pinnacle, it has disclosed, based on its most recent
evaluations, to Pinnacle’s outside auditors and the audit committee of the board
of directors of Pinnacle (A) all significant deficiencies in the design or
operation of internal controls over financial reporting and any material
weaknesses, which have more than a remote chance to materially adversely affect
Pinnacle’s ability to record, process, summarize and report financial data (as
defined in Rule 13a-15(f) of the Exchange Act) and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Pinnacle’s internal controls over financial reporting.
          (c) Since January 1, 2007, to the knowledge of Pinnacle, neither
Pinnacle nor any of its Subsidiaries nor any director, officer, employee,
auditor, accountant or representative of Pinnacle or any of its Subsidiaries has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of
Pinnacle or any of its Subsidiaries, including any material complaint,
allegation, assertion or claim that Pinnacle or any of its Subsidiaries has a
“significant deficiency” or “material weakness” (as such terms are defined in
the Public Accounting Oversight Board’s Auditing Standard No. 2, as in effect on
the date hereof), in Pinnacle’s controls over financial reporting.
          (d) None of Pinnacle or any of its Subsidiaries has, since May 10,
2007, extended or maintained credit, arranged for the extension of credit, or
renewed an extension of credit, in the form of a personal loan to or for any
director or executive officer (or equivalent thereof) of Pinnacle. No loan or
extension of credit is maintained by Pinnacle or its Subsidiaries to which the
second sentence of Section 13(k)(1) of the Exchange Act applies.
     Section 5.8 Litigation. Except as described in the Pinnacle Reports filed
prior to the date of this Agreement, there are no actions, suits or proceedings
pending against Pinnacle or any of its Subsidiaries or, to Pinnacle’s knowledge,
threatened against Pinnacle or any of its Subsidiaries, at law or in equity or
in any arbitration or similar proceedings, before or by any U.S. federal or
state court, commission, board, bureau, agency or instrumentality or any
arbitral or other dispute resolution body, that, individually or in the
aggregate, have had or are reasonably likely to have a Pinnacle Material Adverse
Effect.
     Section 5.9 Absence of Certain Changes. Except as described in Section 5.9
of the Pinnacle Disclosure Letter, from January 1, 2007 to the date of this
Agreement, there has not

12



--------------------------------------------------------------------------------



 



been (i) a Pinnacle Material Adverse Effect or (ii) except as described in the
Pinnacle Reports filed with the SEC prior to the date of this Agreement, (A) any
material change by Pinnacle or any of its Subsidiaries in any of their
respective accounting methods, principles or practices or any of their
respective tax methods, practices or elections applicable to Pinnacle’s
consolidated financial statements, except as may have been required by a change
in law or generally accepted accounting principles; (B) any declaration, setting
aside or payment of any dividend or distribution in respect of any capital stock
of Pinnacle or any redemption, purchase or other acquisition of any of its
equity securities, other than the acquisition by Pinnacle of shares of Pinnacle
Common Stock and Pinnacle Options in connection with the forfeiture of such
awards for no consideration; (C) any split, combination or reclassification of
any capital stock of Pinnacle or any of its Subsidiaries or any issuance or the
authorization of any issuance of any other securities in respect of, in lieu of
or in substitution for shares of that capital stock; (D) any damage to or any
destruction or loss of physical properties owned or used by Pinnacle or any of
its Subsidiaries, whether or not covered by insurance, that individually or in
the aggregate constitutes a Pinnacle Material Adverse Effect; or (E) any
reevaluations by Pinnacle or any of its Subsidiaries of any of their assets
which, in accordance with generally accepted accounting principles, Pinnacle
will reflect in its consolidated financial statements, including any impairment
of assets, and which in the aggregate are material to them, other than changes
to financial statements resulting from the impairment of oil and gas assets due
to changes in commodity prices.
     Section 5.10 Taxes.
          (a) All tax returns, statements, reports, declarations, estimates and
forms (“Returns”) required to be filed by or with respect to Pinnacle or any of
its Subsidiaries (including any Return required to be filed by an affiliated,
consolidated, combined, unitary or similar group that included Pinnacle or any
of its Subsidiaries) have been properly filed on a timely basis with the
appropriate governmental authorities, except to the extent that any failure to
file, individually or in the aggregate, has not had and is not reasonably likely
to have a Pinnacle Material Adverse Effect, and all taxes that have become due
(regardless of whether reflected on any Return) have been duly paid or deposited
in full on a timely basis or adequately reserved for in accordance with
generally accepted accounting principles, except to the extent that any failure
to pay or deposit or make adequate provision for the payment of such taxes,
individually or in the aggregate, has not had and is not reasonably likely to
have a Pinnacle Material Adverse Effect.
          (b) Except to the extent such matters, individually or in the
aggregate, have not had and are not reasonably likely to have a Pinnacle
Material Adverse Effect, (i) no audit or other administrative proceeding or
court proceeding is presently pending with regard to any tax or Return of
Pinnacle or any of its Subsidiaries as to which any taxing authority has
asserted in writing any claim; (ii) no governmental authority is now asserting
in writing any deficiency or claim for taxes or any adjustment to taxes with
respect to which Pinnacle or any of its Subsidiaries may be liable; and
(iii) neither Pinnacle nor any of its Subsidiaries has any liability for any tax
under Treasury Regulation Section 1.1502-6 or any similar provision of any other
tax law, except for taxes of the affiliated group of which Pinnacle or any of
its Subsidiaries is the common parent, within the meaning of Section 1504(a)(1)
of the Code or any similar provision of any other tax law. As of the date of
this Agreement, neither Pinnacle nor any of its Subsidiaries has granted any
material request, agreement, consent or waiver to extend any period

13



--------------------------------------------------------------------------------



 



of limitations applicable to the assessment of any tax upon Pinnacle or any of
its Subsidiaries. Neither Pinnacle nor any of its Subsidiaries is a party to any
closing agreement described in Section 7121 of the Code or any predecessor
provision thereof or any similar agreement under any tax law. Neither Pinnacle
nor any of its Subsidiaries is a party to, is bound by or has any obligation
under any tax sharing, allocation or indemnity agreement or any similar
agreement or arrangement other than with respect to any such agreement or
arrangement among Pinnacle and any of its Subsidiaries. Since December 31, 2005,
Pinnacle has not made or rescinded any material election relating to taxes or
settled or compromised any claim, action, suit, litigation, proceeding,
arbitration, investigation, audit or controversy relating to any material taxes,
or, except as may be required by Applicable Law, made any material change to any
of its methods of reporting income or deductions for federal income tax purposes
from those employed in the preparation of its most recently filed federal
Returns. Pinnacle has not engaged in any “listed transaction” within the meaning
of Treasury Regulation Section 1.6011-4. Neither Pinnacle nor any of its
Subsidiaries has been a “controlled corporation” or a “distributing corporation”
in any distribution that was purported or intended to be governed by Section 355
of the Code (or any similar provision of state, local or foreign law)
(i) occurring during the two-year period ending on the date hereof or (ii) that
otherwise constitutes part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) that includes the Merger.
          (c) Neither Pinnacle nor any of its Subsidiaries knows of any fact or
has taken or failed to take any action that could reasonably be expected to
prevent the Merger from qualifying as a reorganization within the meaning of
Section 368 of the Code.
          (d) For purposes of this Agreement, “tax” or “taxes” means all net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
accumulated earnings, personal holding company, excess profits, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property, disability, capital stock or windfall profits
taxes, customs duties or other taxes, fees, assessments or governmental charges
of any kind whatsoever, together with any interest and any penalties, additions
to tax or additional amounts imposed by any taxing authority.
     Section 5.11 Employee Benefit Plans.
          (a) Section 5.11 of the Pinnacle Disclosure Letter contains a list of
all Pinnacle Benefit Plans. The term “Pinnacle Benefit Plans” means all employee
benefit plans and other benefit arrangements, including all “employee benefit
plans” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), whether or not U.S.-based plans, and all other material
employee benefit, bonus, incentive, deferred compensation, stock option (or
other equity-based), severance, employment, change in control, welfare
(including post-retirement medical and life insurance) and fringe benefit plans,
practices or agreements, whether or not subject to ERISA or U.S.-based and
whether written or oral, sponsored, maintained or contributed to or required to
be contributed to by Pinnacle or any of its Subsidiaries or ERISA Affiliates or
to which Pinnacle or any of its Subsidiaries or ERISA Affiliates is a party or
is required to provide benefits under Applicable Laws. Pinnacle has made
available to Quest true and complete copies of the Pinnacle Benefit Plans and,
if applicable, the most recent trust agreements, Forms 5500, summary plan
descriptions, funding statements,

14



--------------------------------------------------------------------------------



 



annual reports, actuarial reports and Internal Revenue Service determination or
opinion letters for each such plan.
          (b) Except to the extent such matters, individually or in the
aggregate, have not had and are not reasonably likely to have a Pinnacle
Material Adverse Effect: all applicable reporting and disclosure requirements
have been met with respect to the Pinnacle Benefit Plans; to the extent
applicable, the Pinnacle Benefit Plans comply with the requirements of ERISA and
the Code or with the regulations of any applicable jurisdiction, and any
Pinnacle Benefit Plan intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
(or is entitled to rely upon a favorable opinion letter issued by the Internal
Revenue Service); the Pinnacle Benefit Plans have been maintained and operated
in accordance with their terms, and, to Pinnacle’s knowledge, there are no
breaches of fiduciary duty in connection with the Pinnacle Benefit Plans; there
are no pending or, to Pinnacle’s knowledge, threatened claims against or
otherwise involving any Pinnacle Benefit Plan, and no suit, action or other
litigation (excluding routine claims for benefits incurred in the ordinary
course of Pinnacle Benefit Plan activities) has been brought against or with
respect to any Pinnacle Benefit Plan; all material contributions required to be
made as of the date of this Agreement to the Pinnacle Benefit Plans have been
made or provided for; with respect to any “employee pension benefit plans,” as
defined in Section 3(2) of ERISA, that are subject to Title IV of ERISA and have
been maintained or contributed to within six years prior to the Effective Time
by Pinnacle, its Subsidiaries or any trade or business (whether or not
incorporated) which is under common control, or which is treated as a single
employer, with Pinnacle or any of its Subsidiaries under Section 414(b), (c),
(m) or (o) of the Code (an “ERISA Affiliate”), (i) neither Pinnacle nor any of
its Subsidiaries or ERISA Affiliates has incurred any direct or indirect
liability under Title IV of ERISA in connection with any termination thereof or
withdrawal therefrom, and (ii) there does not exist any accumulated funding
deficiency within the meaning of Section 412 of the Code or Section 302 of
ERISA, whether or not waived.
          (c) No Pinnacle Benefit Plan (including for such purpose, any employee
benefit plan described in Section 3(3) of ERISA which Pinnacle or any of its
Subsidiaries or ERISA Affiliates maintained, sponsored or contributed to within
the six-year period preceding the Effective Time) is (i) a “multiemployer plan”
(as defined in Section 4001(a)(3) of ERISA), (ii) a “multiple employer plan”
(within the meaning of Section 413(c) of the Code) or (iii) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code. Except as set forth in
Section 5.11(c) of the Pinnacle Disclosure Letter, (A) neither the execution of
this Agreement nor the consummation of the transactions contemplated hereby
shall cause any payments or benefits to any employee, officer or director of
Pinnacle or any of its Subsidiaries to be either subject to an excise tax or
non-deductible to Pinnacle under Sections 4999 and 280G of the Code,
respectively, whether or not some other subsequent action or event would be
required to cause such payment or benefit to be triggered, and (B) the execution
of, and performance of the transactions contemplated by, this Agreement will not
(either alone or upon the occurrence of any additional or subsequent events)
constitute an event under any benefit plan, policy, arrangement or agreement or
any trust or loan (in connection therewith) that will or may result in any
payment (whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligations to fund
benefits with respect to any employee of Pinnacle or any Subsidiary thereof.

15



--------------------------------------------------------------------------------



 



          (d) No Pinnacle Benefit Plan provides medical, surgical,
hospitalization, death or similar benefits (whether or not insured) for
employees or former employees of Pinnacle or any Subsidiary of Pinnacle for
periods extending beyond their retirement or other termination of service other
than (i) coverage mandated by Applicable Laws, (ii) death benefits under any
“pension plan” or (iii) benefits the full cost of which is borne by the current
or former employee (or his beneficiary).
          (e) From January 1, 2007 to the date of this Agreement, except in the
ordinary course of business consistent with past practice or as described in the
Pinnacle Reports filed prior to the date of this Agreement, there has not been
(i) any granting, or any commitment or promise to grant, by Pinnacle or any of
its Subsidiaries to any officer of Pinnacle or any of its Subsidiaries of (A)
any increase in compensation or (B) any increase in severance or termination pay
(other than increases in severance or termination pay as a result of an increase
in compensation in accordance with Section 5.11(e)(i)(A)), (ii) any entry by
Pinnacle or any of its Subsidiaries into any employment, severance or
termination agreement with any person who is an employee of Pinnacle or any of
its Subsidiaries, (iii) any increase in, or any commitment or promise to
increase, benefits payable or available under any pre-existing Pinnacle Benefit
Plan, except in accordance with the pre-existing terms of that Pinnacle Benefit
Plan, (iv) any establishment of, or any commitment or promise to establish, any
new Pinnacle Benefit Plan, (v) any amendment of any existing stock options,
stock appreciation rights, performance awards or restricted stock awards or
(vi) except in accordance with and under pre-existing compensation policies, any
grant, or any commitment or promise to grant, any stock options, stock
appreciation rights, performance awards, or restricted stock awards.
     Section 5.12 Labor Matters.
          (a) Neither Pinnacle nor any of its Subsidiaries is a party to, or
bound by, any collective bargaining agreement or similar contract, agreement or
understanding with a labor union or similar labor organization. As of the date
of this Agreement, to Pinnacle’s knowledge, there are no organizational efforts
with respect to the formation of a collective bargaining unit presently being
made or threatened.
          (b) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Pinnacle Material Adverse
Effect, (i) neither Pinnacle nor any Subsidiary of Pinnacle has received any
written complaint of any unfair labor practice or other unlawful employment
practice or any written notice of any material violation of any federal, state
or local statutes, laws, ordinances, rules, regulations, orders or directives
with respect to the employment of individuals by, or the employment practices
of, Pinnacle or any Subsidiary of Pinnacle or the work conditions or the terms
and conditions of employment and wages and hours of their respective businesses
and (ii) there are no unfair labor practice charges or other employee-related
complaints against Pinnacle or any Subsidiary of Pinnacle pending or, to the
knowledge of Pinnacle, threatened, before any governmental authority by or
concerning the employees working in their respective businesses.

16



--------------------------------------------------------------------------------



 



     Section 5.13 Environmental Matters.
          (a) Except as described in the Pinnacle Reports filed with the SEC
prior to the date of this Agreement, Pinnacle and each Subsidiary of Pinnacle
has been and is in compliance with all applicable orders of any court,
governmental authority or arbitration board or tribunal and any applicable law,
ordinance, rule, regulation or other legal requirement (including common law)
related to human health and the environment (“Environmental Laws”) except for
such matters as, individually or in the aggregate, have not had and are not
reasonably likely to have a Pinnacle Material Adverse Effect. There are no past
or present facts, conditions or circumstances that interfere with the conduct of
any of their respective businesses in the manner now conducted or which
interfere with continued compliance with any Environmental Law, except for any
non-compliance or interference that, individually or in the aggregate, has not
had and is not reasonably likely to have a Pinnacle Material Adverse Effect.
          (b) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Pinnacle Material Adverse
Effect, no judicial or administrative proceedings or governmental investigations
are pending or, to the knowledge of Pinnacle, threatened against Pinnacle or its
Subsidiaries that allege the violation of or seek to impose liability pursuant
to any Environmental Law, and there are no past or present facts, conditions or
circumstances at, on or arising out of, or otherwise associated with, any
current (or, to the knowledge of Pinnacle or its Subsidiaries, former)
businesses, assets or properties of Pinnacle or any Subsidiary of Pinnacle,
including but not limited to on-site or off-site disposal, release or spill of
any material, substance or waste classified, characterized or otherwise
regulated as hazardous, toxic, pollutant, contaminant or words of similar
meaning under Environmental Laws, including petroleum or petroleum products or
byproducts (“Hazardous Materials”) which violate Environmental Law or are
reasonably likely to give rise to (i) costs, expenses, liabilities or
obligations for any cleanup, remediation, disposal or corrective action under
any Environmental Law, (ii) claims arising for personal injury, property damage
or damage to natural resources, or (iii) fines, penalties or injunctive relief.
          (c) Neither Pinnacle nor any of its Subsidiaries has (i) received any
notice of noncompliance with, violation of, or liability or potential liability
under any Environmental Law or (ii) entered into any consent decree or order or
is subject to any order of any court or governmental authority or tribunal under
any Environmental Law or relating to the cleanup of any Hazardous Materials,
except for any such matters as have not had and are not reasonably likely to
have a Pinnacle Material Adverse Effect.
     Section 5.14 Intellectual Property. Pinnacle and its Subsidiaries own or
possess adequate licenses or other valid rights to use all patents, patent
rights, know-how, trade secrets, trademarks, trademark rights and other
proprietary information and other proprietary intellectual property rights used
or held for use in connection with their respective businesses as currently
being conducted, except where the failure to own or possess such licenses and
other rights, individually or in the aggregate, has not had and is not
reasonably likely to have a Pinnacle Material Adverse Effect, and there are no
assertions or claims challenging the validity of any of the foregoing that,
individually or in the aggregate, have not had and are not reasonably likely to
have a Pinnacle Material Adverse Effect. The conduct of Pinnacle’s and its
Subsidiaries’ respective businesses as currently conducted does not conflict
with any patents, patent rights,

17



--------------------------------------------------------------------------------



 



licenses, trademarks, trademark rights, trade names, trade name rights or
copyrights of others, except for such conflicts that, individually or in the
aggregate, have not had and are not reasonably likely to have a Pinnacle
Material Adverse Effect. There is no material infringement of any proprietary
right owned by or licensed by or to Pinnacle or any of its Subsidiaries, except
for such infringements that, individually or in the aggregate, have not had and
are not reasonably likely to have a Pinnacle Material Adverse Effect.
     Section 5.15 Decrees, Etc. Except for such matters as, individually or in
the aggregate, have not had and are not reasonably likely to have a Pinnacle
Material Adverse Effect, (a) no order, writ, fine, injunction, decree, judgment,
award or determination of any court or governmental authority or any arbitral or
other dispute resolution body has been issued or entered against Pinnacle or any
Subsidiary of Pinnacle that continues to be in effect that materially affects
the ownership or operation of any of their respective assets, and (b) no
criminal order, writ, fine, injunction, decree, judgment or determination of any
court or governmental authority has been issued against Pinnacle or any
Subsidiary of Pinnacle.
     Section 5.16 Insurance.
          (a) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Pinnacle Material Adverse
Effect, Pinnacle and its Subsidiaries maintain insurance coverage with
financially responsible insurance companies in such amounts and against such
losses as are customary in the industries in which Pinnacle and its Subsidiaries
operate on the date of this Agreement.
          (b) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Pinnacle Material Adverse
Effect, no event relating specifically to Pinnacle or its Subsidiaries has
occurred that could reasonably be expected, after the date of this Agreement, to
result in material upward adjustment in premiums under any insurance policies
they maintain. Excluding insurance policies that have expired and been replaced
in the ordinary course of business, no excess liability or protection and
indemnity insurance policy has been canceled by the insurer within one year
prior to the date of this Agreement, and no threat in writing has been made to
cancel (excluding cancellation upon expiration or failure to renew) any such
insurance policy of Pinnacle or any Subsidiary of Pinnacle during the period of
one year prior to the date of this Agreement. Prior to the date of this
Agreement, no event has occurred, including the failure by Pinnacle or any
Subsidiary of Pinnacle to give any notice or information or by giving any
inaccurate or erroneous notice or information, which materially limits or
impairs the rights of Pinnacle or any Subsidiary of Pinnacle under any such
excess liability or protection and indemnity insurance policies.
     Section 5.17 No Brokers. Pinnacle has not entered into any contract,
arrangement or understanding with any person or firm which may result in the
obligation of Quest or Pinnacle to pay any finder’s fees, brokerage or other
like payments in connection with the negotiations leading to this Agreement or
the consummation of the transactions contemplated hereby, except that Pinnacle
has retained Jefferies Randall & Dewey, a division of Jefferies & Company, Inc.
(“JRD”), as its financial advisor, the fees of which shall not exceed those set
forth in Section 5.17 of the Pinnacle Disclosure Letter.

18



--------------------------------------------------------------------------------



 



     Section 5.18 Opinion of Financial Advisor and Board Approval. The Board of
Directors of Pinnacle has received the opinion of JRD to the effect that,
subject to the assumptions, qualifications and limitations relating to such
opinion, the Exchange Ratio is fair, from a financial point of view, as of the
date of this Agreement, to the holders of Pinnacle Common Stock other than Quest
or any of its affiliates, it being agreed that none of Quest or MergerSub has
any rights with respect to such opinion. Pinnacle’s Board of Directors, at a
meeting duly called and held, (i) determined that this Agreement and the
transactions contemplated hereby are advisable and in the best interests of the
stockholders of Pinnacle, (ii) approved this Agreement and the transactions
contemplated hereby and (iii) recommended adoption of this Agreement by the
stockholders of Pinnacle. Pinnacle shall provide Quest (solely for informational
purposes) a true, correct and complete copy of such opinion promptly following
the date of this Agreement.
     Section 5.19 Quest Stock Ownership. Neither Pinnacle nor any of its
Subsidiaries owns any shares of capital stock of Quest or any other securities
convertible into or otherwise exercisable to acquire shares of capital stock of
Pinnacle or has the right to acquire or vote such shares under any agreement,
arrangement or understanding, whether or not in writing, nor does it have any
agreement, arrangement or understanding, whether or not in writing, for the
purpose of acquiring, holding, voting or disposing of such shares or other
securities. Pinnacle is not an “interested stockholder” (within the meaning of
Nevada Revised Statutes Section 78.423) with respect to Quest and has not,
within the last three years, been an “interested stockholder” with respect to
Quest.
     Section 5.20 Vote Required. Assuming the accuracy of the representations
and warranties set forth in Section 6.19, the only vote of the holders of any
class or series of Pinnacle capital stock necessary to approve any transaction
contemplated by this Agreement is the affirmative vote in favor of the adoption
of this Agreement by the holders of at least a majority of the outstanding
shares of Pinnacle Common Stock (the “Pinnacle Stockholder Approval”).
     Section 5.21 Certain Contracts.
          (a) Except for this Agreement and except as filed as an exhibit to the
Pinnacle Reports, neither Pinnacle nor any of its Subsidiaries is a party to or
bound by any “material contract” (as such term is defined in item 601(b)(10) of
Regulation S-K of the SEC) (all contracts of the type described in this
Section 5.21(a) being referred to herein as the “Pinnacle Material Contracts”).
          (b) Each Pinnacle Material Contract is in full force and effect, and
Pinnacle and each of its Subsidiaries have in all material respects performed
all obligations required to be performed by them to date under each Pinnacle
Material Contract to which they are party, except where such failure to be in
full force and effect or such failure to perform, individually or in the
aggregate, has not had and is not reasonably likely to have a Pinnacle Material
Adverse Effect. Except for such matters as, individually or in the aggregate,
have not had and are not reasonably likely to have a Pinnacle Material Adverse
Effect, neither Pinnacle nor any of its Subsidiaries (x) knows of, or has
received written notice of, any breach of or violation or default under (nor, to
the knowledge of Pinnacle, does there exist any condition which with the passage
of time or the giving of notice or both would result in such a violation or
default under) any Pinnacle

19



--------------------------------------------------------------------------------



 



Material Contract or (y) has received written notice of the desire of the other
party or parties to any such Pinnacle Material Contract to exercise any rights
such party has to cancel, terminate or repudiate such contract or exercise
remedies thereunder. Each Pinnacle Material Contract is enforceable by Pinnacle
or a Subsidiary of Pinnacle in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights and general principles of equity, except where
such unenforceability does not constitute, individually or in the aggregate, a
Pinnacle Material Adverse Effect.
     Section 5.22 Capital Expenditure Program. Section 5.22 of the Pinnacle
Disclosure Letter accurately sets forth in all material respects the capital
expenditures that are forecast, as of the date of this Agreement, to be incurred
by Pinnacle and its Subsidiaries during 2008 on a quarterly basis.
     Section 5.23 Improper Payments. No bribes, kickbacks or other similar
payments have been made in violation of Applicable Laws by Pinnacle or any
Subsidiary of Pinnacle or agent of any of them in connection with the conduct of
their respective businesses or the operation of their respective assets, and
neither Pinnacle or any Subsidiary of Pinnacle nor any agent of any of them has
received any such payments from vendors, suppliers or other persons.
     Section 5.24 Takeover Statutes; Rights Plans. Assuming the accuracy of the
representations of Quest in Section 6.19 hereof, the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not cause to be applicable to the Merger the
restrictions on “business combinations” set forth in Section 203 of the DGCL or
any similar provision (a “Takeover Statute”). Pinnacle does not have any
preferred share purchase rights plan or similar rights plan in effect.
     Section 5.25 Title, Ownership and Related Matters.
          (a) Pinnacle and its Subsidiaries have, free and clear of all Liens
except for Permitted Liens, defensible title to their respective inventory,
equipment and other tangible and intangible property, including the natural gas
production, gathering and processing equipment owned and/or operated by Pinnacle
or its Subsidiaries and related spare parts as may be reduced by the consumption
thereof, or increased through the replacement thereof or addition thereto, in
the ordinary course of maintenance and operation of their respective businesses,
in each case as necessary to permit Pinnacle and its Subsidiaries to conduct
their respective businesses as currently conducted in all material respects. As
used in this Agreement, the term “Permitted Liens” shall mean Liens for taxes
not yet due and payable; statutory Liens of lessors; Liens of carriers,
warehousemen, repairmen, mechanics and materialmen arising by operation of law
in the ordinary course of business; Liens incurred in the ordinary course of
business that secure obligations not yet due and payable; Liens securing
indebtedness of Pinnacle and its Subsidiaries or Quest and its Subsidiaries
outstanding as of the date of this Agreement or incurred in accordance with
Section 7.1 hereof and Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security.
          (b) Each of Pinnacle and its Subsidiaries has complied in all respects
with the terms of all leases to which it is a party and under which it is in
occupancy, except as,

20



--------------------------------------------------------------------------------



 



individually or in the aggregate, have not had and are not reasonably likely to
have a Pinnacle Material Adverse Effect, and all leases to which Pinnacle or any
of its Subsidiaries is a party or under which it is in occupancy are in full
force and effect. Each of Pinnacle and its Subsidiaries enjoys peaceful and
undisturbed possession of the properties or assets purported to be leased under
its material leases. As used in this Section 5.25(b), the term “leases” does not
include Oil and Gas Properties.
          (c) Neither Pinnacle nor any of its Subsidiaries has received any
written notice from any person disputing or challenging its ownership of the fee
interests, easements or rights-of-way through which any of its pipeline or
gathering systems extend, other than disputes or challenges that have not had or
are not reasonably likely to have a Pinnacle Material Adverse Effect.
     Section 5.26 Proxy Statement. None of the information to be supplied by
Pinnacle for inclusion in (a) the joint proxy statement relating to Pinnacle
Stockholder Approval and Quest Stockholder Approval (in each case, as defined
below) (also constituting the prospectus in respect of the Quest Common Stock
into which Pinnacle Common Stock will be converted) (the “Proxy
Statement/Prospectus”), to be filed by Pinnacle and Quest with the SEC, and any
amendments or supplements thereto, or (b) the Registration Statement on Form S-4
(the “Form S-4”) to be filed by Quest with the SEC in connection with the
Merger, and any amendments or supplements thereto, will, at the respective times
such documents are filed, and, in the case of the Proxy Statement/Prospectus, at
the time the Proxy Statement/Prospectus or any amendment or supplement thereto
is first mailed to Pinnacle and Quest stockholders, at the time of Pinnacle
Stockholders Approval and the Quest Stockholders Approval and at the Effective
Time, and, in the case of the Registration Statement, when it becomes effective
under the Securities Act, contain any untrue statement of a material fact or
omit to state any material fact required to be made therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
     Section 5.27 Properties; Oil and Gas Matters.
          (a) All major items of operating equipment owned or leased by Pinnacle
or its Subsidiaries in connection with the operation of its Oil and Gas
Properties are, in the aggregate, in a state of repair so as to be adequate in
all material respects for reasonably prudent operations in the areas in which
they are operated, except as have not had and are not reasonably likely to have,
individually or in the aggregate, a Pinnacle Material Adverse Effect.
          (b) Except for goods and other property sold, used or otherwise
disposed of since the dates of the respective Pinnacle Reserve Reports (defined
in clause (c) below) in the ordinary course of business or reflected as having
been sold, used or otherwise disposed of in Pinnacle SEC Reports, as of the date
of this Agreement, Pinnacle and its Subsidiaries have good and defensible title
to, or valid leases or contractual rights to, all equipment and other personal
property used or necessary for use in the operation of its Oil and Gas
Properties in the manner in which such properties were operated prior to the
date hereof. For purposes of this Agreement, “Oil and Gas Properties” means
direct and indirect interests in and rights with respect to oil, gas, mineral,
and related properties and assets of any kind and nature, direct or indirect,
including working, leasehold and mineral interests and operating rights and
royalties, overriding royalties,

21



--------------------------------------------------------------------------------



 



production payments, net profit interests and other non-working interests and
non-operating interests; all interests in rights with respect to oil,
condensate, gas, casinghead gas and other liquid or gaseous hydrocarbons
(collectively, “Hydrocarbons”) and other minerals or revenues therefrom, all
contracts in connection therewith and claims and rights thereto (including all
oil and gas leases, operating agreements, unitization and pooling agreements and
orders, division orders, transfer orders, mineral deeds, royalty deeds, oil and
gas sales, exchange and processing contracts and agreements, and in each case,
interests thereunder), surface interests, fee interests, reversionary interests,
reservations, and concessions; all easements, rights of way, licenses, permits,
leases, and other interests associated with, appurtenant to, or necessary for
the operation of any of the foregoing; and all interests in equipment and
machinery (including wells, well equipment and machinery), oil and gas
production, gathering, transmission, treating, processing, and storage
facilities (including tanks, tank batteries, pipelines, and gathering systems),
pumps, water plants, electric plants, gasoline and gas processing plants,
refineries, and other tangible personal property and fixtures associated with,
appurtenant to, or necessary for the operation of any of the foregoing.
          (c) Except for property sold or otherwise disposed of since the dates
of the respective Pinnacle Reserve Reports in the ordinary course of business or
reflected as having been sold or otherwise disposed of in Pinnacle SEC Reports,
as of the date of this Agreement, Pinnacle and its Subsidiaries have good and
defensible title to all Oil and Gas Properties forming the basis for the
reserves reflected in the reserve reports of Netherland, Sewell & Associates,
Inc. (“NSAI”) relating to Pinnacle interests referred to therein as of
December 31, 2006 and in the internal reserve reports prepared by Pinnacle and
furnished to Quest (the “Pinnacle Reserve Reports”), and in each case as
attributable to interests owned by Pinnacle and its Subsidiaries, free and clear
of any liens, except: (a) liens reflected in the Reserve Reports or in Pinnacle
SEC Documents filed prior to the date of this Agreement, and (b) such
imperfections of title, easements, liens, government or tribal approvals or
other matters and failures of title as, individually or in the aggregate, have
not had and are not reasonably likely to have a Pinnacle Material Adverse
Effect. Except as has not had and is not reasonably likely to have, individually
or in the aggregate, a Pinnacle Material Adverse Effect, all material proceeds
from the sale of hydrocarbons produced from the Oil and Gas Properties of
Pinnacle and its Subsidiaries are being received by them in a timely manner and
are not being held in suspense for any reason. To Pinnacle’s knowledge, the
gross and net undeveloped acreage of Pinnacle and its Subsidiaries as most
recently reported in a Pinnacle SEC Report was correct in all material respects
as of the date of such Pinnacle SEC Report, and there have been no changes in
such gross and net undeveloped acreage since such date which have had or are
reasonably likely to have a Pinnacle Material Adverse Effect.
          (d) The leases and other agreements pursuant to which Pinnacle and its
Subsidiaries lease or otherwise acquire or obtain operating rights affecting any
real or personal property given value in Pinnacle Reserve Reports are in good
standing, valid and effective, and the rentals due by Pinnacle or any of its
Subsidiaries to any lessor of any such oil and gas leases have been properly
paid, except in each case as, individually or in the aggregate, have not had and
are not reasonably likely to have a Pinnacle Material Adverse Effect. Pinnacle
and its Subsidiaries have paid all royalties, overriding royalties and other
burdens on production due by Pinnacle and its Subsidiaries with respect to their
Oil and Gas Properties, except for any non-

22



--------------------------------------------------------------------------------



 



payment of which, individually or in the aggregate, has not had and is not
reasonably likely to have a Pinnacle Material Adverse Effect.
          (e) For the purposes of this Agreement, “good and defensible title”
means title that is free from reasonable doubt to the end that a reasonable
person engaged in the business of purchasing and owning, developing, and
operating producing oil and gas properties in the geographical areas in which
they are located, with knowledge of all of the material facts and their legal
bearing, would be willing to accept the same in a transaction involving
interests of comparable magnitude to those of Pinnacle or Quest reflected in
Pinnacle Reserve Reports or the Quest Reserve Reports, respectively, taken as a
whole, which title (i) entitles Pinnacle or Quest, as the case may be (or their
respective Subsidiaries), to receive a percentage of the hydrocarbons produced,
saved and marketed from the respective oil, gas and mineral lease, unit or well
throughout the duration of the productive life of such lease, unit or well,
which is not less than the “net revenue interest” shown on the Pinnacle Reserve
Report or the Quest Reserve Report, as the case may be, for such lease, unit or
well, except for decreases in connection with those operations in which Pinnacle
or Quest (or their respective Subsidiaries), as applicable, may be or hereafter
become a non-consenting co-owner; (ii) obligates Pinnacle or Quest (or their
respective Subsidiaries), as the case may be, to bear a percentage of the costs
and expenses associated with the ownership, operation, maintenance and repair of
any oil, gas and mineral lease, unit or well which is not greater than the
“working interest” shown on the Pinnacle Reserve Report or the Quest Reserve
Report, as the case may be, with respect to such lease, unit or well, without
increase throughout the life of such lease, unit or well other than
(x) increases accompanied by at least a proportionate interest in the net
revenue interest, (y) increases reflected in the Pinnacle Reserve Report or the
Quest Reserve Report, as applicable, and (z) increases resulting from
contribution requirements with respect to defaulting co-owners under applicable
operating agreements that are accompanied by at least a proportionate increase
in the net revenue interest.
          (f) All information (excluding assumptions and estimates but including
the statement of the percentage of reserves from the oil and gas wells and other
interests evaluated therein to which Pinnacle or its Subsidiaries are entitled
and the percentage of the costs and expenses related to such wells or interests
to be borne by Pinnacle or its Subsidiaries) supplied to NSAI, in each case
relating to Pinnacle interests referred to in Pinnacle Reserve Reports as of
December 31, 2006, by or on behalf of Pinnacle and its Subsidiaries that was
material to such firms’ estimates of proved oil and gas reserves attributable to
the Oil and Gas Properties of Pinnacle and its Subsidiaries in connection with
the preparation of Pinnacle Reserve Reports was (at the time supplied or as
modified or amended prior to the issuance of Pinnacle Reserve Reports) to
Pinnacle’s knowledge accurate in all material respects and Pinnacle has no
knowledge of any material errors in such information that existed at the time of
such issuance.
          (g) Except as has not had and is not reasonably likely to have,
individually or in the aggregate, a Pinnacle Material Adverse Effect, all Oil
and Gas Properties operated by Pinnacle or its Subsidiaries have been operated
in accordance with reasonable, prudent oil and gas field practices and in
compliance with the applicable oil and gas leases and applicable law.
          (h) Neither Pinnacle nor any of its Subsidiaries has produced
hydrocarbons from its Oil and Gas Properties in excess of regulatory allowables
or other applicable limits on production that could result in curtailment of
production from any such property, except any

23



--------------------------------------------------------------------------------



 



such violations which, individually or in the aggregate, have not had and are
not reasonably likely to have a Pinnacle Material Adverse Effect.
          (i) Except as set forth in Section 5.27(i) of the Pinnacle Disclosure
Letter, none of the material Oil and Gas Properties of Pinnacle or any of its
Subsidiaries is subject to any preferential purchase, consent or similar right
which would become operative as a result of the transactions contemplated by
this Agreement.
          (j) None of the Oil and Gas Properties of Pinnacle or any of its
Subsidiaries are subject to any tax partnership agreement or provisions
requiring a partnership income tax return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code.
          (k) Attached as Section 5.27(k) of the Pinnacle Disclosure Letter is a
schedule of all remaining costs and expenses for the plugging and abandonment by
Pinnacle of wells for which Pinnacle is liable pursuant to any Applicable Law or
contract, which schedule is true and correct as of its date.
     Section 5.28 Hedging. Section 5.28 of the Pinnacle Disclosure Letter sets
forth for the periods shown all obligations of Pinnacle and each of its
Subsidiaries for the delivery of Hydrocarbons attributable to any of the
properties of Pinnacle or any of its Subsidiaries in the future on account of
prepayment, advance payment, take-or-pay, forward sale or similar obligations
without then or thereafter being entitled to receive full value therefor. Except
as set forth in Section 5.28 of the Pinnacle Disclosure Letter, as of the date
of this Agreement, neither Pinnacle nor any of its Subsidiaries is bound by
futures, hedge, swap, collar, put, call, floor, cap, option or other contracts
that are intended to benefit from, relate to or reduce or eliminate the risk of
fluctuations in the price of commodities, including Hydrocarbons, or securities.
     Section 5.29 Gas Regulatory Matters. None of Pinnacle or any of its
Subsidiaries is a gas utility under Applicable Law.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
OF QUEST AND MERGERSUB
     Except as set forth in the disclosure letter delivered to Pinnacle by Quest
at or prior to the execution of this Agreement (the “Quest Disclosure Letter”)
and making reference to the particular subsection of this Agreement to which
exception is being taken (provided that any information set forth in one section
or subsection of the Quest Disclosure Letter shall be deemed to apply to each
other section or subsection thereof to which its relevance is reasonably
apparent), Quest and MergerSub, jointly and severally, represent and warrant to
Pinnacle that:
     Section 6.1 Existence; Good Standing; Corporate Authority. Quest is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada. MergerSub is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Each of Quest and MergerSub is duly qualified to do business and, to the extent
such concept or a similar concept exists in the relevant jurisdiction, is in
good

24



--------------------------------------------------------------------------------



 



standing under the laws of any jurisdiction in which the character of the
properties owned or leased by it therein or in which the transaction of its
business requires such qualification, except where the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
is not reasonably likely to have a Quest Material Adverse Effect. Each of Quest
and MergerSub has all requisite corporate power and authority to own, operate
and lease its properties and to carry on its business as now conducted. The
copies of the articles or certificate of incorporation and bylaws of Quest and
MergerSub previously made available to Pinnacle are true and correct and contain
all amendments as of the date of this Agreement.
     Section 6.2 Authorization, Validity and Effect of Agreements. Each of Quest
and MergerSub has the requisite corporate power and authority to execute and
deliver this Agreement and, upon receipt of the Quest Stockholder Approval, to
consummate the transactions contemplated by this Agreement. The execution of
this Agreement and the consummation by each of Quest and MergerSub of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on behalf of each of them, other than (i) the receipt of Quest
Stockholder Approval, and (ii) the adoption of this Agreement by Quest in its
capacity as sole stockholder of MergerSub. Each of Quest and MergerSub has duly
executed and delivered this Agreement. Assuming this Agreement constitutes a
valid and legally binding obligation of Pinnacle, this Agreement constitutes the
valid and legally binding obligation of each of Quest and MergerSub, enforceable
against Quest and MergerSub in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights and general principles of equity. Assuming the
accuracy of the representations and warranties set forth in Section 5.19,
MergerSub has taken all action necessary to render the restrictions set forth in
Section 203 of the DGCL, and Quest has taken all action necessary to render the
restrictions set forth in Nevada Revised Statutes Section 78.411 et seq., and
any other applicable takeover law restricting or purporting to restrict business
combinations, inapplicable to this Agreement and the transactions contemplated
hereby.
     Section 6.3 Capitalization. The authorized capital stock of Quest consists
of 200,000,000 shares of Quest Common Stock and 50,000,000 shares of preferred
stock, par value $0.001 per share (“Quest Preferred Stock”), of which 500,000
shares have been designated as Series A Convertible Preferred Stock and 100,000
shares have been designated as Series B Junior Participating Preferred Stock. As
of the Cut-off Time, there were (i) 22,472,145 outstanding shares of Quest
Common Stock, (ii) 1,341,928 shares of Quest Common Stock reserved for issuance
upon exercise of outstanding Quest Options or to be issued upon vesting of
outstanding equity awards, and (iii) no outstanding shares of Quest Preferred
Stock, including the Series A Convertible Preferred Stock and the Series B
Junior Participating Preferred Stock, which Series B Junior Participating
Preferred Stock has been reserved for issuance upon the exercise of the
preferred stock purchase rights issued under the Quest Rights Agreement. From
the Cut-off Time to the date of this Agreement, no additional shares of Quest
Common Stock have been issued (other than pursuant to Quest Options which were
outstanding as of the Cut-off Time and are included in the number of shares of
Quest Common Stock reserved for issuance upon exercise of outstanding Quest
Options in clause (ii) above), no additional Quest Options have been issued or
granted, and there has been no increase in the number of shares of Quest Common
Stock issuable upon exercise of the Quest Options from those issuable under such
Quest Options as of the Cut-off Time. All such issued and outstanding shares of
Quest Common Stock are duly authorized, validly issued, fully paid,
nonassessable and free of preemptive rights.

25



--------------------------------------------------------------------------------



 



As of the date of this Agreement, except as set forth in Section 6.3 of the
Quest Disclosure Letter, there are no outstanding shares of capital stock and
there are no options, warrants, calls, subscriptions, convertible securities or
other rights, agreements or commitments which obligate Quest or any of its
Subsidiaries to issue, transfer, sell or register any shares of capital stock or
other voting securities of Quest or any of its Subsidiaries. Quest has no
outstanding bonds, debentures, notes or other obligations the holders of which
have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the stockholders of Quest on any
matter.
     Section 6.4 Subsidiaries.
          (a) Each of Quest’s Subsidiaries is a corporation or other legal
entity duly organized, validly existing and, to the extent such concept or a
similar concept exists in the relevant jurisdiction, in good standing under the
laws of its jurisdiction of incorporation or organization, has the corporate or
other entity power and authority to own, operate and lease its properties and to
carry on its business as it is now being conducted, and is duly qualified to do
business and is in good standing (where applicable) in each jurisdiction in
which the ownership, operation or lease of its property or the conduct of its
business requires such qualification, except for jurisdictions in which such
failure to be so qualified or in good standing, individually or in the
aggregate, has not had and is not reasonably likely to have a Quest Material
Adverse Effect. As of the date of this Agreement, all of the outstanding shares
of capital stock of, or other ownership interests in, each of Quest’s
Subsidiaries are duly authorized, validly issued, fully paid and nonassessable
(except as nonassessability may be affected by Applicable Law), and are owned,
directly or indirectly, by Quest free and clear of all mortgages, deeds of
trust, liens, security interests, pledges, leases, conditional sale contracts,
charges, privileges, easements, rights of way, reservations, options, rights of
first refusal and other encumbrances (“Liens”) other than Permitted Liens.
          (b) All of the outstanding capital stock of MergerSub is owned
directly by Quest. MergerSub has been formed solely for the purpose of engaging
in the transactions contemplated hereby and, as of the Effective Time, will not
have engaged in any activities other than in connection with the transactions
contemplated by this Agreement. Immediately prior to the Effective Time,
MergerSub will have 100 outstanding shares of its common stock, par value $0.01
per share, which shares will be validly issued, fully paid, nonassessable and
free of preemptive rights.
     Section 6.5 Compliance with Laws; Permits. Except for such matters as,
individually or in the aggregate, have not had and are not reasonably likely to
have a Quest Material Adverse Effect and except for matters related to taxes and
Environmental Laws, which are treated exclusively in Sections 6.10 and 6.13,
respectively:
     (a) Neither Quest nor any Subsidiary of Quest is in violation of any
Applicable Laws, and no claim is pending or, to the knowledge of Quest,
threatened with respect to any such matters. No condition exists which does or
could reasonably be expected to constitute a violation of or deficiency under
any Applicable Law by Quest or any Subsidiary of Quest.

26



--------------------------------------------------------------------------------



 



          (b) Quest and each Subsidiary of Quest hold all permits, licenses,
certifications, variations, exemptions, orders, franchises and approvals of all
governmental or regulatory authorities necessary for the lawful conduct of their
respective businesses (the “Quest Permits”). All Quest Permits are in full force
and effect and there exists no default thereunder or breach thereof, and Quest
has no notice or actual knowledge that such Quest Permits will not be renewed in
the ordinary course after the Effective Time. No governmental authority has
given, or to the knowledge of Quest threatened to give, any action to terminate,
cancel or reform any Quest Permit.
          (c) Quest and each Subsidiary of Quest possess all permits, licenses,
operating authorities, orders, exemptions, franchises, variances, consents,
approvals or other authorizations required for the present ownership and
operation of all its real property or leaseholds (“Quest Real Property”). There
exists no material default or breach with respect to, and no party or
governmental authority has taken or, to the knowledge of Quest, threatened to
take, any action to terminate, cancel or reform any such permit, license,
operating authority, order, exemption, franchise, variance, consent, approval or
other authorization pertaining to the Quest Real Property.
     Section 6.6 No Conflict.
          (a) Except as disclosed in Section 6.6 of the Quest Disclosure Letter,
neither the execution and delivery by Quest and MergerSub of this Agreement nor
the consummation by any of them of the transactions contemplated by this
Agreement in accordance with the terms hereof will (i) conflict with or result
in a breach of any provisions of the articles or certificate of incorporation or
bylaws of Quest or MergerSub or the limited partnership agreement or certificate
of limited partnership of either Quest Midstream MLP or the Quest Energy
Partners, L.P. (the “MLP”); (ii) violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination or in a right of termination or cancellation of, or give rise to
a right of purchase under, or accelerate the performance required by, or result
in the creation of any Lien upon any of the properties of Quest or its
Subsidiaries under, or result in being declared void, voidable, or without
further binding effect, or otherwise result in a detriment to Quest or any of
its Subsidiaries under, any of the terms, conditions or provisions of, any note,
bond, mortgage, indenture, deed of trust, license, concession, franchise,
permit, lease, contract, agreement, joint venture or other instrument or
obligation to which Quest or any of its Subsidiaries is a party, or by which
Quest or any of its Subsidiaries or any of their properties may be bound or
affected; or (iii) subject to the filings and other matters referred to in
Section 6.6(b), contravene or conflict with or constitute a violation of any
provision of any law, rule, regulation, judgment, order or decree binding upon
or applicable to Quest or any of its Subsidiaries, except as, in the case of
matters described in clause (ii) or (iii), individually or in the aggregate,
that have not had and are not reasonably likely to have a Quest Material Adverse
Effect.
          (b) Neither the execution and delivery by Quest or MergerSub of this
Agreement nor the consummation by either of them of the transactions
contemplated hereby in accordance with the terms hereof will require any
consent, approval, qualification or authorization of, or filing or registration
with, any court or governmental or regulatory authority,

27



--------------------------------------------------------------------------------



 



other than (i) the Regulatory Filings, (ii) the filing of a listing application
with the NASDAQ Stock Market pursuant to Section 7.9, and (iii) the filing of
the Certificate of Merger with the Secretary of State of the State of Delaware,
except for any consent, approval, qualification or authorization the failure to
obtain which, and for any filing or registration the failure to make which, has
not had and is not reasonably likely to have a Quest Material Adverse Effect.
          (c) This Agreement, the Merger and the transactions contemplated
hereby do not, and will not, upon consummation of such transactions in
accordance with their terms, result in any “change of control” or similar event
or circumstance under (i) the terms of any Quest Material Contract or (ii) any
contract or plan under which any employees, officers or directors of Quest or
any of its Subsidiaries are entitled to payments or benefits, which, in the case
of either clause (i) or (ii), gives rise to rights or benefits not otherwise
available absent such change of control or similar event and requires either a
cash payment or an accounting charge in accordance with U.S. generally accepted
accounting principles, or (iii) any material Quest Permit.
     Section 6.7 SEC Documents.
          (a) Quest and its Subsidiaries have filed with the SEC all documents
(including exhibits and any amendments thereto) required to be so filed by them
since December 31, 2004 (each registration statement, report, proxy statement or
information statement (other than preliminary materials) they have so filed,
each in the form (including exhibits and any amendments thereto) filed with the
SEC, collectively, including the filings made by MLP, the “Quest Reports”). As
of its respective date, each Quest Report (i) complied in all material respects
with the applicable requirements of the Exchange Act or the Securities Act, as
the case may be, and the rules and regulations thereunder and (ii) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading,
except for any statements in any Quest Report that have been modified by an
amendment to such report filed with the SEC prior to date hereof. Except as set
forth in Section 6.7(a) of the Quest Disclosure Letter, each of the consolidated
balance sheets included in or incorporated by reference into the Quest Reports
(including related notes and schedules) complied as to form in all material
respects with the applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto and fairly presents in all material
respects the consolidated financial position of Quest and its Subsidiaries (or
such entities as indicated in such balance sheet) as of its date, and each of
the consolidated statements of operations, cash flows and changes in
stockholders’ equity included in or incorporated by reference into the Quest
Reports (including any related notes and schedules) fairly presents in all
material respects the results of operations, cash flows or changes in
stockholders’ equity, as the case may be, of Quest and its Subsidiaries (or such
entities as indicated in such balance sheet) for the periods set forth therein
(subject, in the case of unaudited statements, to (x) such exceptions as may be
permitted by Form 10-Q of the SEC and (y) normal, recurring year-end audit
adjustments which are not material in the aggregate), in each case in accordance
with generally accepted accounting principles consistently applied during the
periods involved, except as may be noted therein. Except as and to the extent
set forth on the consolidated balance sheet of Quest and its Subsidiaries
included in the most recent Quest Report filed prior to the date of this
Agreement that includes such a balance sheet, including all notes

28



--------------------------------------------------------------------------------



 



thereto, as of the date of such balance sheet, neither Quest nor any of its
Subsidiaries had any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) that would be required to be reflected on, or
reserved against in, a consolidated balance sheet of Quest or in the notes
thereto prepared in accordance with generally accepted accounting principles
consistently applied, other than liabilities or obligations which, individually
or in the aggregate, have not had and are not reasonably likely to have a Quest
Material Adverse Effect.
          (b) Since December 31, 2004, the chief executive officer and chief
financial officer of Quest have made all certifications (without qualification
or exceptions to the matters certified) required by the Sarbanes-Oxley Act, and
the statements contained in any such certifications are complete and correct;
neither Quest nor its officers have received notice from any governmental
authority questioning or challenging the accuracy, completeness, form or manner
of filing or submission of such certification. Quest has established and
maintains disclosure controls and procedures and internal control over financial
reporting (as such terms are defined in paragraphs (e) and (f), respectively, of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act. Quest’s disclosure controls and procedures are reasonably designed
to ensure that all material information required to be disclosed by Quest in the
reports that it files under the Exchange Act are recorded, processed, summarized
and reported within the time periods specified in the rules and forms of the
SEC, and that all such material information is accumulated and communicated to
the management of Quest as appropriate to allow timely decisions regarding
required disclosure and to make the certifications required pursuant to
Sections 302 and 906 of the Sarbanes-Oxley Act. The management of Quest has
completed its assessment of the effectiveness of Quest’s internal control over
financial reporting in compliance with the requirements of Section 404 of the
Sarbanes-Oxley Act for the year ended December 31, 2006, and such assessment
concluded that such controls were effective. To the knowledge of Quest, it has
disclosed, based on its most recent evaluations, to Quest’s outside auditors and
the audit committee of the board of directors of Quest (A) all significant
deficiencies in the design or operation of internal controls over financial
reporting and any material weaknesses, which have more than a remote chance to
materially adversely affect Quest’s ability to record, process, summarize and
report financial data (as defined in Rule 13a-15(f) of the Exchange Act) and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in Quest’s internal controls over
financial reporting.
          (c) Since January 1, 2007, to the knowledge of Quest, neither Quest
nor any of its Subsidiaries nor any director, officer, employee, auditor,
accountant or representative of Quest or any of its Subsidiaries has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of Quest or any of its
Subsidiaries, including any material complaint, allegation, assertion or claim
that Quest or any of its Subsidiaries has a “significant deficiency” or
“material weakness” (as such terms are defined in the Public Accounting
Oversight Board’s Auditing Standard No. 2, as in effect on the date hereof), in
Quest’s internal controls over financial reporting.
          (d) There is no reason to believe that Quest’s auditors and its chief
executive officer and chief financial officer will not be able to give the
certifications and attestations to the extent required pursuant to the rules and
regulations adopted pursuant to Section 404 of the

29



--------------------------------------------------------------------------------



 



Sarbanes-Oxley Act in connection with the filing of Quest’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2007.
          (e) None of Quest or any of its Subsidiaries has, since July 30, 2002,
extended or maintained credit, arranged for the extension of credit, or renewed
an extension of credit, in the form of a personal loan to or for any director or
executive officer (or equivalent thereof) of Quest. No loan or extension of
credit is maintained by Quest or its Subsidiaries to which the second sentence
of Section 13(k)(1) of the Exchange Act applies.
     Section 6.8 Litigation. Except as set forth in Section 6.8 of the Quest
Disclosure Letter or as described in the Quest Reports filed prior to the date
of this Agreement, there are no actions, suits or proceedings pending against
Quest or any of its Subsidiaries or, to Quest’s knowledge, threatened against
Quest or any of its Subsidiaries, at law or in equity or in any arbitration or
similar proceedings, before or by any U.S. federal or state court, commission,
board, bureau, agency or instrumentality or any arbitral or other dispute
resolution body, that, individually or in the aggregate, have had or are
reasonably likely to have a Quest Material Adverse Effect.
     Section 6.9 Absence of Certain Changes. From January 1, 2007 to the date of
this Agreement, there has not been (i) a Quest Material Adverse Effect or
(ii) except as described in the Quest Reports filed with the SEC prior to the
date of this Agreement, (A) any material change by Quest or any of its
Subsidiaries in any of their respective accounting methods, principles or
practices or any of their respective tax methods, practices or elections
applicable to Quest’s consolidated financial statements, except as may have been
required by a change in law or generally accepted accounting principles; (B) any
declaration, setting aside or payment of any dividend or distribution in respect
of any capital stock of Quest or any redemption, purchase or other acquisition
of any of its equity securities; (C) any split, combination or reclassification
of any capital stock of Quest or any of its Subsidiaries or any issuance or the
authorization of any issuance of any other securities in respect of, in lieu of
or in substitution for shares of that capital stock; (D) any damage to or any
destruction or loss of physical properties owned or used by Quest or any of its
Subsidiaries, whether or not covered by insurance, that individually or in the
aggregate constitutes a Quest Material Adverse Effect; or (E) any reevaluations
by Quest or any of its Subsidiaries of any of their assets which, in accordance
with generally accepted accounting principles, Quest will reflect in its
consolidated financial statements, including any impairment of assets, and which
in the aggregate are material to them, other than changes to financial
statements resulting from the impairment of oil and gas assets due to changes in
commodity prices.
     Section 6.10 Taxes.
          (a) All Returns required to be filed by or with respect to Quest or
any of its Subsidiaries (including any Return required to be filed by an
affiliated, consolidated, combined, unitary or similar group that included Quest
or any of its Subsidiaries) have been properly filed on a timely basis with the
appropriate governmental authorities, except to the extent that any failure to
file, individually or in the aggregate, has not had and is not reasonably likely
to have a Quest Material Adverse Effect, and all taxes that have become due
(regardless of whether reflected on any Return) have been duly paid or deposited
in full on a timely basis or adequately

30



--------------------------------------------------------------------------------



 



reserved for in accordance with generally accepted accounting principles, except
to the extent that any failure to pay or deposit or make adequate provision for
the payment of such taxes, individually or in the aggregate, has not had and is
not reasonably likely to have a Quest Material Adverse Effect.
          (b) Except to the extent such matters, individually or in the
aggregate, have not had and are not reasonably likely to have a Quest Material
Adverse Effect, (i) no audit or other administrative proceeding or court
proceeding is presently pending with regard to any tax or Return of Quest or any
of its Subsidiaries as to which any taxing authority has asserted in writing any
claim; (ii) no governmental authority is now asserting in writing any deficiency
or claim for taxes or any adjustment to taxes with respect to which Quest or any
of its Subsidiaries may be liable; and (iii) neither Quest nor any of its
Subsidiaries has any liability for any tax under Treasury
Regulation Section 1.1502-6 or any similar provision of any other tax law,
except for taxes of the affiliated group of which Quest or any of its
Subsidiaries is the common parent, within the meaning of Section 1504(a)(1) of
the Code or any similar provision of any other tax law. As of the date of this
Agreement, neither Quest nor any of its Subsidiaries has granted any material
request, agreement, consent or waiver to extend any period of limitations
applicable to the assessment of any tax upon Quest or any of its Subsidiaries.
Neither Quest nor any of its Subsidiaries is a party to any closing agreement
described in Section 7121 of the Code or any predecessor provision thereof or
any similar agreement under any tax law. Neither Quest nor any of its
Subsidiaries is a party to, is bound by or has any obligation under any tax
sharing, allocation or indemnity agreement or any similar agreement or
arrangement other than with respect to any such agreement or arrangement among
Quest and any of its Subsidiaries. Since December 31, 2005, Quest has not made
or rescinded any material election relating to taxes or settled or compromised
any claim, action, suit, litigation, proceeding, arbitration, investigation,
audit or controversy relating to any material taxes, or, except as may be
required by Applicable Law, made any material change to any of its methods of
reporting income or deductions for federal income tax purposes from those
employed in the preparation of its most recently filed federal Returns. Quest
has not engaged in any “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4. Neither Quest nor any of its Subsidiaries has been
a “controlled corporation” or a “distributing corporation” in any distribution
that was purported or intended to be governed by Section 355 of the Code (or any
similar provision of state, local or foreign law) (i) occurring during the
two-year period ending on the date hereof or (ii) that otherwise constitutes
part of a “plan” or “series of related transactions” (within the meaning of
Section 355(e) of the Code) that includes the Merger.
          (c) Neither Quest nor any of its Subsidiaries knows of any fact or has
taken or failed to take any action that could reasonably be expected to prevent
the Merger from qualifying as a reorganization within the meaning of Section 368
of the Code.
          (d) The MLP will be properly classified as a partnership for federal
income tax purposes and, for the portion of the taxable year of the MLP that
ends at the Effective Time, 90 percent or more of the gross income of the MLP
will consist of “qualifying income,” as defined in Section 7704(d) of the Code.

31



--------------------------------------------------------------------------------



 



     Section 6.11 Employee Benefit Plans.
          (a) Section 6.11 of the Quest Disclosure Letter contains a list of all
Quest Benefit Plans. The term “Quest Benefit Plans” means all employee benefit
plans and other benefit arrangements, including all “employee benefit plans” as
defined in Section 3(3) of ERISA, whether or not U.S.-based plans, and all other
material employee benefit, bonus, incentive, deferred compensation, stock option
(or other equity-based), severance, employment, change in control, welfare
(including post-retirement medical and life insurance) and fringe benefit plans,
practices or agreements, whether or not subject to ERISA or U.S.-based and
whether written or oral, sponsored, maintained or contributed to or required to
be contributed to by Quest or any of its Subsidiaries or ERISA Affiliates or to
which Quest or any of its Subsidiaries or ERISA Affiliates is a party or is
required to provide benefits under Applicable Laws. Quest has made available to
Quest true and complete copies of the Quest Benefit Plans and, if applicable,
the most recent trust agreements, Forms 5500, summary plan descriptions, funding
statements, annual reports, actuarial reports and Internal Revenue Service
determination or opinion letters for each such plan.
          (b) Except to the extent such matters, individually or in the
aggregate, have not had and are not reasonably likely to have a Quest Material
Adverse Effect: all applicable reporting and disclosure requirements have been
met with respect to the Quest Benefit Plans; to the extent applicable, the Quest
Benefit Plans comply with the requirements of ERISA and the Code or with the
regulations of any applicable jurisdiction, and any Quest Benefit Plan intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service (or is entitled to rely
upon a favorable opinion letter issued by the Internal Revenue Service); the
Quest Benefit Plans have been maintained and operated in accordance with their
terms, and, to Quest’s knowledge, there are no breaches of fiduciary duty in
connection with the Quest Benefit Plans; there are no pending or, to Quest’s
knowledge, threatened claims against or otherwise involving any Quest Benefit
Plan, and no suit, action or other litigation (excluding routine claims for
benefits incurred in the ordinary course of Quest Benefit Plan activities) has
been brought against or with respect to any Quest Benefit Plan; all material
contributions required to be made as of the date of this Agreement to the Quest
Benefit Plans have been made or provided for; with respect to any “employee
pension benefit plans,” as defined in Section 3(2) of ERISA, that are subject to
Title IV of ERISA and have been maintained or contributed to within six years
prior to the Effective Time by Quest, its Subsidiaries or any of their ERISA
Affiliates, (i) neither Quest nor any of its Subsidiaries or ERISA Affiliates
has incurred any direct or indirect liability under Title IV of ERISA in
connection with any termination thereof or withdrawal therefrom, and (ii) there
does not exist any accumulated funding deficiency within the meaning of
Section 412 of the Code or Section 302 of ERISA, whether or not waived.
          (c) No Quest Benefit Plan (including for such purpose, any employee
benefit plan described in Section 3(3) of ERISA which Quest or any of its
Subsidiaries or ERISA Affiliates maintained, sponsored or contributed to within
the six-year period preceding the Effective Time) is (i) a “multiemployer plan”
(as defined in Section 4001(a)(3) of ERISA), (ii) a “multiple employer plan”
(within the meaning of Section 413(c) of the Code) or (iii) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code. Except as set forth in
Section 6.11(c) of the Quest Disclosure Letter, (A) neither the execution of
this Agreement nor

32



--------------------------------------------------------------------------------



 



the consummation of the transactions contemplated hereby shall cause any
payments or benefits to any employee, officer or director of Quest or any of its
Subsidiaries to be either subject to an excise tax or non-deductible to Quest
under Sections 4999 and 280G of the Code, respectively, whether or not some
other subsequent action or event would be required to cause such payment or
benefit to be triggered, and (B) the execution of, and performance of the
transactions contemplated by, this Agreement will not (either alone or upon the
occurrence of any additional or subsequent events) constitute an event under any
benefit plan, policy, arrangement or agreement or any trust or loan (in
connection therewith) that will or may result in any payment (whether of
severance pay or otherwise), acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligations to fund benefits with respect
to any employee of Quest or any Subsidiary thereof.
          (d) No Quest Benefit Plan provides medical, surgical, hospitalization,
death or similar benefits (whether or not insured) for employees or former
employees of Quest or any Subsidiary of Quest for periods extending beyond their
retirement or other termination of service other than (i) coverage mandated by
Applicable Laws, (ii) death benefits under any “pension plan” or (iii) benefits
the full cost of which is borne by the current or former employee (or his
beneficiary).
          (e) From January 1, 2007 to the date of this Agreement, except in the
ordinary course of business consistent with past practice or as described in the
Quest Reports filed prior to the date of this Agreement, there has not been
(i) any granting, or any commitment or promise to grant, by Quest or any of its
Subsidiaries to any officer of Quest or any of its Subsidiaries of (A) any
increase in compensation or (B) any increase in severance or termination pay
(other than increases in severance or termination pay as a result of an increase
in compensation in accordance with Section 6.11(e)(i)(A)), (ii) any entry by
Quest or any of its Subsidiaries into any employment, severance or termination
agreement with any person who is an employee of Quest or any of its
Subsidiaries, (iii) any increase in, or any commitment or promise to increase,
benefits payable or available under any pre-existing Quest Benefit Plan, except
in accordance with the pre-existing terms of that Quest Benefit Plan, (iv) any
establishment of, or any commitment or promise to establish, any new Quest
Benefit Plan, (v) any amendment of any existing stock options, stock
appreciation rights, performance awards or restricted stock awards or
(vi) except in accordance with and under pre-existing compensation policies, any
grant, or any commitment or promise to grant, any stock options, stock
appreciation rights, performance awards, or restricted stock awards.
     Section 6.12 Labor Matters.
          (a) Neither Quest nor any of its Subsidiaries is a party to, or bound
by, any collective bargaining agreement or similar contract, agreement or
understanding with a labor union or similar labor organization. As of the date
of this Agreement, to Quest’s knowledge, there are no organizational efforts
with respect to the formation of a collective bargaining unit presently being
made or threatened.
          (b) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Quest Material Adverse Effect,
(i) neither Quest nor any Subsidiary of Quest has received any written complaint
of any unfair labor practice or other

33



--------------------------------------------------------------------------------



 



unlawful employment practice or any written notice of any material violation of
any federal, state or local statutes, laws, ordinances, rules, regulations,
orders or directives with respect to the employment of individuals by, or the
employment practices of, Quest or any Subsidiary of Quest or the work conditions
or the terms and conditions of employment and wages and hours of their
respective businesses and (ii) there are no unfair labor practice charges or
other employee-related complaints against Quest or any Subsidiary of Quest
pending or, to the knowledge of Quest, threatened, before any governmental
authority by or concerning the employees working in their respective businesses.
     Section 6.13 Environmental Matters.
          (a) Except as described in the Quest Reports filed with the SEC prior
to the date of this Agreement, Quest and each Subsidiary of Quest has been and
is in compliance with all Environmental Laws except for such matters as,
individually or in the aggregate, have not had and are not reasonably likely to
have a Quest Material Adverse Effect. There are no past or present facts,
conditions or circumstances that interfere with the conduct of any of their
respective businesses in the manner now conducted or which interfere with
continued compliance with any Environmental Law, except for any non-compliance
or interference that, individually or in the aggregate, has not had and is not
reasonably likely to have a Quest Material Adverse Effect.
          (b) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Quest Material Adverse Effect or
disclosed in Quest SEC Reports, no judicial or administrative proceedings or
governmental investigations are pending or, to the knowledge of Quest,
threatened against Quest or its Subsidiaries that allege the violation of or
seek to impose liability pursuant to any Environmental Law, and there are no
past or present facts, conditions or circumstances at, on or arising out of, or
otherwise associated with, any current (or, to the knowledge of Quest or its
Subsidiaries, former) businesses, assets or properties of Quest or any
Subsidiary of Quest, including but not limited to on-site or off-site disposal,
release or spill of any Hazardous Materials which violate Environmental Law or
are reasonably likely to give rise to (i) costs, expenses, liabilities or
obligations for any cleanup, remediation, disposal or corrective action under
any Environmental Law, (ii) claims arising for personal injury, property damage
or damage to natural resources, or (iii) fines, penalties or injunctive relief.
          (c) Neither Quest nor any of its Subsidiaries has (i) received any
notice of noncompliance with, violation of, or liability or potential liability
under any Environmental Law or (ii) entered into any consent decree or order or
is subject to any order of any court or governmental authority or tribunal under
any Environmental Law or relating to the cleanup of any Hazardous Materials,
except for any such matters as have not had and are not reasonably likely to
have a Quest Material Adverse Effect or disclosed in Quest SEC Reports.
     Section 6.14 Intellectual Property. Quest and its Subsidiaries own or
possess adequate licenses or other valid rights to use all patents, patent
rights, know-how, trade secrets, trademarks, trademark rights and other
proprietary information and other proprietary intellectual property rights used
or held for use in connection with their respective businesses as currently
being conducted, except where the failure to own or possess such licenses and
other rights,

34



--------------------------------------------------------------------------------



 



individually or in the aggregate, has not had and is not reasonably likely to
have a Quest Material Adverse Effect, and there are no assertions or claims
challenging the validity of any of the foregoing that, individually or in the
aggregate, have not had and are not reasonably likely to have a Quest Material
Adverse Effect. The conduct of Quest’s and its Subsidiaries’ respective
businesses as currently conducted does not conflict with any patents, patent
rights, licenses, trademarks, trademark rights, trade names, trade name rights
or copyrights of others, except for such conflicts that, individually or in the
aggregate, have not had and are not reasonably likely to have a Quest Material
Adverse Effect. There is no material infringement of any proprietary right owned
by or licensed by or to Quest or any of its Subsidiaries, except for such
infringements that, individually or in the aggregate, have not had and are not
reasonably likely to have a Quest Material Adverse Effect.
     Section 6.15 Decrees, Etc. Except for such matters as, individually or in
the aggregate, have not had and are not reasonably likely to have a Quest
Material Adverse Effect, (a) no order, writ, fine, injunction, decree, judgment,
award or determination of any court or governmental authority or any arbitral or
other dispute resolution body has been issued or entered against Quest or any
Subsidiary of Quest that continues to be in effect that materially affects the
ownership or operation of any of their respective assets and (b) no criminal
order, writ, fine, injunction, decree, judgment or determination of any court or
governmental authority has been issued against Quest or any Subsidiary of Quest.
     Section 6.16 Insurance.
          (a) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Quest Material Adverse Effect,
Quest and its Subsidiaries maintain insurance coverage with financially
responsible insurance companies in such amounts and against such losses as are
customary in the industries in which Quest and its Subsidiaries operate on the
date of this Agreement.
          (b) Except for such matters as, individually or in the aggregate, have
not had and are not reasonably likely to have a Quest Material Adverse Effect,
no event relating specifically to Quest or its Subsidiaries has occurred that
could reasonably be expected, after the date of this Agreement, to result in an
upward adjustment in premiums under any insurance policies they maintain.
Excluding insurance policies that have expired and been replaced in the ordinary
course of business, no excess liability or protection and indemnity insurance
policy has been canceled by the insurer within one year prior to the date of
this Agreement, and no threat in writing has been made to cancel (excluding
cancellation upon expiration or failure to renew) any such insurance policy of
Quest or any Subsidiary of Quest during the period of one year prior to the date
of this Agreement. Prior to the date of this Agreement, no event has occurred,
including the failure by Quest or any Subsidiary of Quest to give any notice or
information or by giving any inaccurate or erroneous notice or information,
which materially limits or impairs the rights of Quest or any Subsidiary of
Quest under any such excess liability or protection and indemnity insurance
policies.
     Section 6.17 No Brokers. Neither Quest nor MergerSub has not entered into
any contract, arrangement or understanding with any person or firm which may
result in the obligation of Quest or MergerSub to pay any finder’s fees,
brokerage or other like payments in

35



--------------------------------------------------------------------------------



 



connection with the negotiations leading to this Agreement or the consummation
of the transactions contemplated hereby, except that Quest has retained FBR
Capital Markets (“FBR”), as its financial advisor, the fees of which shall not
exceed those set forth in Section 6.17 of the Quest Disclosure Letter.
     Section 6.18 Opinion of Financial Advisor and Board Approvals. The Board of
Directors of Quest has received the opinion of FBR to the effect that, subject
to the assumptions, qualifications and limitations relating to such opinion, the
Exchange Ratio is fair, from a financial point of view, to the holders of Quest
Common Stock, it being agreed that Pinnacle has no rights with respect to such
opinion. Quest’s Board of Directors, at a meeting duly called and held,
(i) determined that this Agreement and the transactions contemplated hereby are
advisable and in the best interests of the stockholders of Quest, (ii) approved
this Agreement and the transactions contemplated hereby and (iii) recommended
adoption of this Agreement by the stockholders of Quest. Quest shall provide
Pinnacle (solely for informational purposes) a true, correct and complete copy
of such opinion promptly following the date of this Agreement.
     Section 6.19 Pinnacle Stock Ownership. Neither Quest nor any of its
Subsidiaries owns any shares of capital stock of Pinnacle or any other
securities convertible into or otherwise exercisable to acquire shares of
capital stock of Pinnacle or has the right to acquire or vote such shares under
any agreement, arrangement or understanding, whether or not in writing, nor does
it have any agreement, arrangement or understanding, whether or not in writing,
for the purpose of acquiring, holding, voting or disposing of such shares or
other securities. Quest is not an “interested stockholder” (within the meaning
of Section 203 of the DGCL) with respect to Pinnacle and Quest has not, within
the last three years, been an “interested stockholder” with respect to Pinnacle.
     Section 6.20 Vote Required. Assuming the accuracy of the representations
and warranties set forth in Section 5.19, the only vote of the holders of any
class or series of Quest capital stock necessary to approve any transaction
contemplated by this Agreement is the affirmative vote in favor of the adoption
of this Agreement by the holders of at least a majority of the shares of Quest
Common Stock present, in person or by proxy, at a meeting of the holders of
Quest Common Stock duly called and held (the “Quest Stockholder Approval”).
     Section 6.21 Certain Contracts.
          (a) Except for this Agreement and except as set forth in
Section 6.21(a) of the Quest Disclosure Letter or filed as an exhibit to the
Quest Reports, neither Quest nor any of its Subsidiaries is a party to or bound
by any “material contract” (as such term is defined in item 601(b)(10) of
Regulation S-K of the SEC) (all contracts of the type described in this
Section 6.21(a) being referred to herein as the “Quest Material Contracts”).
          (b) Each Quest Material Contract is in full force and effect, and
Quest and each of its Subsidiaries have in all material respects performed all
obligations required to be performed by them to date under each Quest Material
Contract to which they are party, except where such failure to be in full force
and effect or such failure to perform, individually or in the aggregate, has not
had and is not reasonably likely to have a Quest Material Adverse Effect. Except
for such matters as, individually or in the aggregate, have not had and are not
reasonably

36



--------------------------------------------------------------------------------



 



likely to have a Quest Material Adverse Effect, neither Quest nor any of its
Subsidiaries (x) knows of, or has received written notice of, any breach of or
violation or default under (nor, to the knowledge of Quest, does there exist any
condition which with the passage of time or the giving of notice or both would
result in such a violation or default under) any Quest Material Contract or
(y) has received written notice of the desire of the other party or parties to
any such Quest Material Contract to exercise any rights such party has to
cancel, terminate or repudiate such contract or exercise remedies thereunder.
Each Quest Material Contract is enforceable by Quest or a Subsidiary of Quest in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
and general principles of equity, except where such unenforceability does not
constitute, individually or in the aggregate, a Quest Material Adverse Effect.
     Section 6.22 Capital Expenditure Program. Section 6.22 of the Quest
Disclosure Letter accurately sets forth in all material respects the capital
expenditures that are forecast, as of the date of this Agreement, to be incurred
by Quest and its Subsidiaries during 2008 on a quarterly basis.
     Section 6.23 Improper Payments. No bribes, kickbacks or other similar
payments have been made in violation of Applicable Laws by Quest or any
Subsidiary of Quest or agent of any of them in connection with the conduct of
their respective businesses or the operation of their respective assets, and
neither Quest or any Subsidiary of Quest, nor any agent of any of them has
received any such payments from vendors, suppliers or other persons.
     Section 6.24 Takeover Statutes; Rights Plans. Assuming (a) the accuracy of
the representations of Pinnacle in Section 5.19, (b) the security ownership
information set forth in Pinnacle’s Amendment No. 7 to Form S-1 filed with the
SEC on September 27, 2007, under the caption “Security Ownership of Certain
Beneficial Owners and Management” includes all shares of Pinnacle Common Stock
beneficially owned by Credit Suisse and its Affiliates and Associates (as
defined in the Quest Rights Agreement), and (c) that up to an additional 50,000
shares of Quest Common Stock may be beneficially owned by Credit Suisse and its
Affiliates and Associates (as defined in the Quest Rights Agreement), the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not cause to be applicable to the
Merger any Takeover Statute and will not result in a “Triggering Event” as
defined in the Rights Agreement, dated as of May 31, 2006, between Quest and UMB
Bank, n.a. (the “Quest Rights Agreement”).
     Section 6.25 Title, Ownership and Related Matters.
          (a) Quest and its Subsidiaries have, free and clear of all Liens
except for Permitted Liens and Liens, if any, created or permitted to be imposed
by Quest, defensible title to their respective inventory, equipment and other
tangible and intangible property, including the natural gas compression and oil
and natural gas production, gathering and processing equipment owned and/or
operated by Quest or its Subsidiaries and related spare parts as may be reduced
by the consumption thereof, or increased through the replacement thereof or
addition thereto, in the ordinary course of maintenance and operation of their
respective businesses, in each case as necessary to permit Quest and its
Subsidiaries to conduct their respective businesses as currently conducted in
all material respects.

37



--------------------------------------------------------------------------------



 



          (b) Each of Quest and its Subsidiaries has complied in all material
respects with the terms of all leases to which it is a party and under which it
is in occupancy, except as, individually or in the aggregate, have not had and
are not reasonably likely to have a Quest Material Adverse Effect, and all
leases to which Quest or any of its Subsidiaries is a party or under which it is
in occupancy are in full force and effect. Each of Quest and its Subsidiaries
enjoys peaceful and undisturbed possession of the properties or assets purported
to be leased under its material leases. As used in this Section 6.25(b), the
term “leases” does not include Oil and Gas Properties.
          (c) Neither Quest nor any of its Subsidiaries has received any written
notice from any person disputing or challenging its ownership of the fee
interests, easements or rights-of-way through which any of its pipeline or
gathering systems extend, other than disputes or challenges that have not had or
are not reasonably likely to have a Quest Material Adverse Effect.
     Section 6.26 Proxy Statement. None of the information to be supplied by
Quest for inclusion in (a) the Proxy Statement/Prospectus, to be filed by
Pinnacle and Quest with the SEC, and any amendments or supplements thereto, or
(b) the Registration Statement to be filed by Quest with the SEC in connection
with the Merger, and any amendments or supplements thereto, will, at the
respective times such documents are filed, and, in the case of the Proxy
Statement/Prospectus, at the time the Proxy Statement/Prospectus or any
amendment or supplement thereto is first mailed to Pinnacle and Quest
stockholders, at the time of Pinnacle Stockholder Approval and the Quest
Stockholder Approval and at the Effective Time, and, in the case of the
Registration Statement, when it becomes effective under the Securities Act,
contain any untrue statement of a material fact or omit to state any material
fact required to be made therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.
     Section 6.27 Properties; Oil and Gas Matters.
          (a) All major items of operating equipment owned or leased by Quest or
its Subsidiaries in connection with the operation of its Oil and Gas Properties
are, in the aggregate, in a state of repair so as to be adequate in all material
respects for reasonably prudent operations in the areas in which they are
operated, except as have not and are not reasonably likely to have, individually
or in the aggregate, a Quest Material Adverse Effect.
          (b) Except for goods and other property sold, used or otherwise
disposed of since the dates of the respective Reserve Reports (defined in
clause (c) below) in the ordinary course of business or reflected as having been
sold, used or otherwise disposed of in the Quest SEC Reports, as of the date of
this Agreement, Quest and its Subsidiaries have good and defensible title to, or
valid leases or contractual rights to, all equipment and other personal property
used or necessary for use in the operation of its Oil and Gas Properties in the
manner in which such properties were operated prior to the date hereof.
          (c) Except for property sold or otherwise disposed of since the dates
of the respective Reserve Reports in the ordinary course of business or
reflected as having been sold or otherwise disposed of in the Quest SEC Reports,
as of the date of this Agreement, Quest and its

38



--------------------------------------------------------------------------------



 



Subsidiaries have good and defensible title to all Oil and Gas Properties
forming the basis for the reserves reflected in the reserve reports of Cawley,
Gillespie & Associates, Inc. (“CGAI”), relating to Quest interests referred to
therein as of June 30, 2007 and in the internal reserve reports prepared by
Quest and furnished to Pinnacle (the “Quest Reserve Reports”), and in each case
as attributable to interests owned by Quest and its Subsidiaries, free and clear
of any liens, except: (a) liens reflected in the Quest Reserve Reports or in
Quest SEC Documents filed prior to the date of this Agreement, and (b) such
imperfections of title, easements, liens, government or tribal approvals or
other matters and failures of title as, individually or in the aggregate, have
not had and are not reasonably likely to have a Quest Material Adverse Effect.
Except as has not had and is not reasonably likely to have, individually or in
the aggregate, a Quest Material Adverse Effect, all material proceeds from the
sale of hydrocarbons produced from the Oil and Gas Properties of Quest and its
Subsidiaries are being received by them in a timely manner and are not being
held in suspense for any reason. To Quest’s knowledge, the gross and net
undeveloped acreage of Quest and its Subsidiaries as reported in Quest’s most
recent Form 10-K filed with SEC prior to this Agreement and in the Form S-1 was
correct in all material respects as of the date of such Form 10-K and Form S-1,
respectively, and there have been no changes in such gross and net undeveloped
acreage since such date which, individually or in the aggregate, have had or are
reasonably likely to have a Quest Material Adverse Effect.
          (d) Except as set forth in Section 6.27(d) of the Quest Disclosure
Letter, the leases and other agreements pursuant to which Quest and its
Subsidiaries lease or otherwise acquire or obtain operating rights affecting any
real or personal property given value in the Quest Reserve Reports are in good
standing, valid and effective, and the rentals due by Quest or any of its
Subsidiaries to any lessor of any such oil and gas leases have been properly
paid, except in each case as, individually or in the aggregate, have not had and
are not reasonably likely to have a Quest Material Adverse Effect. Quest and its
Subsidiaries have paid all royalties, overriding royalties and other burdens on
production due by Quest and its Subsidiaries with respect to their Oil and Gas
Properties, except for any non-payment of which, individually or in the
aggregate, has not had and is not reasonably likely to have a Quest Material
Adverse Effect.
          (e) All information (excluding assumptions and estimates but including
the statement of the percentage of reserves from the oil and gas wells and other
interests evaluated therein to which Quest or its Subsidiaries are entitled and
the percentage of the costs and expenses related to such wells or interests to
be borne by Quest or its Subsidiaries) supplied to CGAI, in each case relating
to Quest’s interests referred to in the Quest Reserve Reports as of December 31,
2006, by or on behalf of Quest and its Subsidiaries that was material to such
firms’ estimates of proved oil and gas reserves attributable to the Oil and Gas
Properties of Quest and its Subsidiaries in connection with the preparation of
the Quest Reserve Reports was (at the time supplied or as modified or amended
prior to the issuance of the Quest Reserve Reports) to Quest’s knowledge
accurate in all material respects and Quest has no knowledge of any material
errors in such information that existed at the time of such issuance.
          (f) Except as has not had and is not reasonably likely to have,
individually or in the aggregate, a Quest Material Adverse Effect, all Oil and
Gas Properties operated by Quest or its Subsidiaries have been operated in
accordance with reasonable, prudent oil and gas field practices and in
compliance with the applicable oil and gas leases and applicable law.

39



--------------------------------------------------------------------------------



 



          (g) Neither Quest nor any of its Subsidiaries has produced
hydrocarbons from its Oil and Gas Properties in excess of regulatory allowables
or other applicable limits on production that could result in curtailment of
production from any such property, except any such violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Quest Material Adverse Effect.
          (h) Except as set forth in Section 6.27(h) of the Quest Disclosure
Letter, none of the material Oil and Gas Properties of Quest or any of its
Subsidiaries is subject to any preferential purchase, consent or similar right
which would become operative as a result of the transactions contemplated by
this Agreement.
          (i) Except as set forth in Section 6.27(i) of the Quest Disclosure
Letter, none of the Oil and Gas Properties of Quest or any of its Subsidiaries
are subject to any tax partnership agreement or provisions requiring a
partnership income tax return to be filed under Subchapter K of Chapter 1 of
Subtitle A of the Code.
          (j) Attached as Section 6.27(j) of the Quest Disclosure Letter is a
schedule of all remaining costs and expenses for the plugging and abandonment by
Quest of wells for which Quest is liable pursuant to any Applicable Law or
contract, which schedule is true and correct as of its date.
     Section 6.28 Hedging. Section 6.28 of the Quest Disclosure Letter sets
forth for the periods shown all obligations of Quest and each of its
Subsidiaries for the delivery of Hydrocarbons attributable to any of the
properties of Quest or any of its Subsidiaries in the future on account of
prepayment, advance payment, take-or-pay, forward sale or similar obligations
without then or thereafter being entitled to receive full value therefor. Except
as set forth in Section 6.28 of the Quest Disclosure Letter, as of the date of
this Agreement, neither Quest nor any of its Subsidiaries is bound by futures,
hedge, swap, collar, put, call, floor, cap, option or other contracts that are
intended to benefit from, relate to or reduce or eliminate the risk of
fluctuations in the price of commodities, including Hydrocarbons, or securities.
     Section 6.29 Gas Regulatory Matters. None of Quest or any of its
Subsidiaries is a gas utility under Applicable Law.
ARTICLE 7
COVENANTS
     Section 7.1 Conduct of Business. Prior to the Effective Time, except as set
forth in Section 7.1 of the Pinnacle Disclosure Letter or the Quest Disclosure
Letter or as any other provision of this Agreement expressly permits or provides
or (provided that the party proposing to take such action has provided the other
party with advance notice of the proposed action to the extent practicable) as
required by Applicable Laws, unless the other party has consented in writing
thereto, such consent not to be unreasonably withheld, delayed or conditioned,
each of Pinnacle and Quest:

40



--------------------------------------------------------------------------------



 



          (a) shall, and shall cause each of its Subsidiaries to, conduct its
operations according to their usual, regular and ordinary course in
substantially the same manner as heretofore conducted;
          (b) shall use its reasonable best efforts, and shall cause each of its
Subsidiaries to use its reasonable best efforts, to preserve intact their
business organizations and goodwill (except that any of its Subsidiaries may be
merged with or into, or be consolidated with, any of its Subsidiaries or may be
liquidated into it or any of its Subsidiaries), keep available the services of
their respective officers and employees and maintain satisfactory relationships
with those persons having business relationships with them;
          (c) shall not amend or propose to amend its articles or certificate of
incorporation or bylaws, other than bylaw amendments that are not detrimental to
the interests of stockholders;
          (d) shall not permit or allow MergerSub to amend its certificate of
incorporation or bylaws;
          (e) shall promptly notify the other of any material change in its or
any of its material Subsidiaries’ condition (financial or otherwise) or business
or any termination, cancellation, repudiation or material breach of any Pinnacle
Material Contract or Quest Material Contract, respectively (or communications
indicating that the same may be contemplated), or the initiation of any material
litigation or proceedings (including arbitration and other dispute resolution
proceedings) or material governmental complaints, investigations, inquiries or
hearings (or communications indicating that the same may be contemplated) or any
material developments in any such litigation, proceedings, complaints,
investigations, inquiries or hearings;
          (f) shall not, and shall not permit any of its Subsidiaries to,
(i) except pursuant to the exercise of options or upon the settlement of
restricted stock units in each case existing on the Original Execution Date and
disclosed in this Agreement or the Pinnacle Disclosure Letter or the Quest
Disclosure Letter, issue any shares of its capital stock or other equity
securities, effect any stock split or otherwise change its capitalization as it
existed on the Original Execution Date, (ii) grant, confer or award any option,
warrant, conversion right or other right not existing on the Original Execution
Date to acquire or otherwise with respect to any shares of its capital stock or
other equity securities, or grant or issue any restricted stock or securities,
except in each case for awards under the Quest Benefit Plans or the Pinnacle
Benefit Plans in existence as of the Original Execution Date to any newly hired
employees or to existing officers, directors or employees in the ordinary course
of business consistent with past practices; provided, however, that the vesting
or exercisability of any award made after the Original Execution Date as
permitted by this clause (ii) shall not accelerate as a result of the pendency,
approval or consummation of the transactions contemplated by this Agreement,
(iii) amend or otherwise modify any option, warrant, conversion right or other
right to acquire any shares of its capital stock existing on the Original
Execution Date, (iv) with respect to any of its former, present or future
officers, directors or employees, increase any compensation or benefits, award
or pay any bonuses, establish any bonus plan or arrangement or enter into, amend
or extend (or permit the extension of) any employment or consulting agreement,
except in each case in the

41



--------------------------------------------------------------------------------



 



ordinary course of business consistent with past practices or as required by
law, (v) except as expressly permitted under this Agreement, adopt any new
employee benefit plan or agreement (including any stock option, stock benefit or
stock purchase plan) or amend (except as required by law) any existing employee
benefit plan in any material respect, or (vi) permit any holder of an option or
other award pertaining to shares of Pinnacle Common Stock or Quest Common Stock
to have shares withheld upon exercise, vesting or payment for tax purposes, in
excess of the number of shares needed to satisfy the minimum statutory
withholding requirements for federal and state tax withholding;
          (g) shall not (i) declare, set aside or pay any dividend or make any
other distribution or payment with respect to any shares of its capital stock or
(ii) redeem, purchase or otherwise acquire any shares of its capital stock or
capital stock of any of its Subsidiaries, or make any commitment for any such
action, other than the acquisition of shares in connection with the forfeiture
of awards for no consideration;
          (h) except as set forth in Section 7.1(h) of the Quest Disclosure
Letter, shall not, and shall not permit any of its Subsidiaries to, sell, lease,
license, encumber or otherwise dispose of, or enter into a contract to sell,
lease, license, encumber or otherwise dispose of, any of its assets (including
capital stock of Subsidiaries, other than the initial public offering by the
MLP) which are, individually or in the aggregate, material to it and its
Subsidiaries as a whole, except for (i) sales of surplus or obsolete equipment,
(ii) sales of other assets in the ordinary course of business or sales of assets
pursuant to contractual rights existing as of the Original Execution Date that
were entered into the ordinary course of business consistent with past
practices, (iii) sales, leases or other transfers between such party and its
wholly owned Subsidiaries or between those Subsidiaries, (iv) sales,
dispositions or divestitures as may be required by or in conformance with
Applicable Laws in order to permit or facilitate the consummation of the
transactions contemplated by this Agreement in accordance with Section 7.5(c),
or (v) arm’s-length sales or other transfers not described in clauses
(i) through (iii) above for aggregate consideration not exceeding $5.0 million
for each of Quest and Pinnacle;
          (i) except as set forth in Section 7.1(i) of the Quest Disclosure
Letter, shall not, and shall not permit any of its Subsidiaries to, (i) acquire
or agree to acquire by merging or consolidating with, or by purchasing an equity
interest in or a substantial portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof, except in each case for acquisitions and
agreements that involve an aggregate consideration of less than (A)
$10.0 million for all acquisitions of the equity interests in or a substantial
portion of the assets of businesses or entities whose principal assets are oil
and gas leases, gathering systems and related pipelines and equipment and (B)
$5.0 million for all other acquisitions to which this paragraph relates, in each
case for each of Quest and Pinnacle (excluding, with respect to this clause (i),
acquisitions approved in writing by both parties), or (ii) acquire or agree to
acquire, directly or indirectly, any assets or securities that would require a
filing or approval under the HSR Act;
          (j) shall not, and shall cause its Subsidiaries not to, change any of
the material accounting principles or practices used by it except as may be
required as a result of a change in generally accepted accounting principles;

42



--------------------------------------------------------------------------------



 



          (k) shall, and shall cause any of its Subsidiaries to, use
commercially reasonable efforts to maintain in full force without interruption
its present insurance policies or comparable insurance coverage;
          (l) shall not, and shall not permit any of its Subsidiaries to,
(i) make or rescind any material election relating to taxes, including elections
for any and all joint ventures, partnerships, limited liability companies,
working interests or other investments where it has the capacity to make such
binding election, (ii) settle or compromise any material claim, action, suit,
litigation, proceeding, arbitration, investigation, audit or controversy
relating to taxes except to the extent of any reserve reflected on that party’s
consolidated balance sheet as of June 30, 2007 as filed with the SEC in its
Quarterly Report on Form 10-Q for the quarter then ended relating to such matter
that was established in the ordinary course of business consistent with past
practice, or (iii) change in any material respect any of its methods of
reporting any item for tax purposes from those employed in the preparation of
its tax returns for the most recent taxable year for which a return has been
filed, except as may be required by Applicable Law;
          (m) shall not, and shall cause its Subsidiaries not to, materially
increase its spending compared to its capital expenditure budget set forth in
the Pinnacle Disclosure Letter and the Quest Disclosure Letter, respectively;
          (n) except as set forth in Section 7.1(n) of the Quest Disclosure
Letter, shall not, and shall not permit any of its Subsidiaries to, (i) incur
any indebtedness for borrowed money in excess of $30 million, in the aggregate,
or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any of its debt securities or any of its
Subsidiaries or guarantee any debt securities of others, other than
(A) borrowings from that party’s or its Subsidiary’s revolving credit facility
in the ordinary course of business, (B) borrowings the proceeds of which are
used to repay or repurchase other indebtedness of that party or its Subsidiaries
or (C) borrowings in respect of intercompany debt or (ii) except in the ordinary
course of business or with or between its Subsidiaries, enter into any material
lease (whether such lease is an operating or capital lease) or create any
material Liens on its property (other than Permitted Liens or Liens securing
debt permitted to be incurred by this Section 7.1(n));
          (o) shall not, and shall cause its Subsidiaries not to, purchase or
otherwise acquire any shares of capital stock of Pinnacle or Quest, other than
shares purchased solely to satisfy withholding obligations in connection with
the vesting or exercise (as applicable) of restricted stock, stock options,
stock appreciation rights, restricted stock units and similar awards by the
grantees thereof;
          (p) shall not take any action that could reasonably be expected to
delay materially or adversely affect in a material respect the ability of any of
the parties hereto to obtain any consent, authorization, order or approval of
any governmental commission, board or other regulatory body or the expiration of
any applicable waiting period required to consummate the transactions
contemplated by this Agreement;
          (q) unless in the good faith opinion of its Board of Directors after
consultation with its outside legal counsel the following would be inconsistent
with its fiduciary duties, (i)

43



--------------------------------------------------------------------------------



 



shall not terminate, amend, modify or waive any provision of any agreement
containing a standstill covenant to which it is a party; and (ii) shall enforce,
to the fullest extent permitted under Applicable Law, the provisions of any such
agreement, including by obtaining injunctions to prevent any breaches of such
agreements and to enforce specifically the terms and provisions thereof in any
court of the United States of America or any state having jurisdiction;
          (r) shall not take any action that would reasonably be expected to
result in any condition in Article 8 not being satisfied; and
          (s) shall not (i) agree in writing or otherwise to take any of the
prohibited actions described above or (ii) permit any of its Subsidiaries to
agree in writing or otherwise to take any of the prohibited actions described
above that refer to Subsidiaries.
     Section 7.2 No Solicitation by Quest.
          (a) Quest shall not, nor shall it authorize or permit any of its
Subsidiaries or any of their respective directors, officers or employees or any
investment banker, financial advisor, attorney, accountant or other advisor,
agent or representative (collectively, “Representatives”) retained by it or any
of its Subsidiaries to, directly or indirectly through another person,
(i) solicit, initiate or knowingly encourage, or take any other action designed
to, or which could reasonably be expected to, facilitate, any inquiry or the
making of any proposal or offer that constitutes, or that could reasonably be
expected to lead to, a Quest Takeover Proposal, or (ii) enter into, continue or
otherwise participate in any discussions or negotiations regarding, or furnish
to any person any confidential information in connection with, any Quest
Takeover Proposal. Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in the preceding sentence by any
Representative of Quest or any of its Subsidiaries, whether or not such person
is purporting to act on behalf of Quest or any of its Subsidiaries or otherwise,
shall be a breach of this Section 7.2 by Quest. Quest shall, and shall cause its
Subsidiaries to, immediately cease and cause to be terminated all existing
discussions or negotiations with any person conducted heretofore with respect to
any Quest Takeover Proposal and request the prompt return or destruction of all
confidential information previously furnished. Notwithstanding the foregoing, at
any time prior to obtaining Quest Stockholder Approval, in response to a bona
fide written Quest Takeover Proposal that the Board of Directors of Quest
determines in good faith (after consultation with outside counsel and a
financial advisor of nationally recognized reputation) constitutes or is
reasonably likely to lead to a Quest Superior Proposal, and which Quest Takeover
Proposal was made after the Original Execution Date and did not otherwise result
from a breach of this Section 7.2, Quest may, if its Board of Directors
determines in good faith (after consultation with outside counsel) that the
failure to do so would be inconsistent with its fiduciary duties to the
stockholders of Quest under Applicable Laws, and subject to compliance with
Section 7.2(c) and after giving Pinnacle written notice of such determination,
(x) furnish information with respect to Quest and its Subsidiaries to the person
making such Quest Takeover Proposal (and its Representatives) pursuant to a
customary confidentiality agreement not less restrictive of such person than the
Confidentiality Agreement, provided that all such information has previously
been provided to Pinnacle or is provided to Pinnacle prior to or substantially
concurrently with the time it is provided to such person, and (y) participate in
discussions or negotiations with the person making such Quest Takeover Proposal
(and its Representatives) regarding such Quest Takeover Proposal.

44



--------------------------------------------------------------------------------



 



     The term “Quest Takeover Proposal” means any inquiry, proposal or offer
from any person relating to, or that could reasonably be expected to lead to,
directly or indirectly, (i) any acquisition or purchase, whether by purchase,
exchange, merger, consolidation, business combination or similar transaction, in
one transaction or a series of transactions, of assets or businesses that
constitute 20% or more of the revenues, net income or the assets of Quest and
its Subsidiaries on a consolidated basis (excluding the initial public offering
of common units by the MLP pursuant to the MLP Registration Statement and the
transactions contemplated thereby), or 20% or more of any class of equity
securities of Quest, (ii) any tender offer or exchange offer that if consummated
would result in any person beneficially owning 20% or more of any class of
equity securities of Quest, or (iii) any merger, consolidation, business
combination, recapitalization, liquidation, dissolution, joint venture, binding
share exchange or similar transaction involving Quest pursuant to which any
person or the stockholders of any person would own 20% or more of any class of
equity securities of Quest or of any resulting parent company of Quest, other
than the transactions contemplated by this Agreement.
     The term “Quest Superior Proposal” means any unsolicited bona fide proposal
or offer made by a third party that if consummated would result in such person’s
(or its stockholders’) owning, directly or indirectly, more than 50% of the
shares of Quest Common Stock then outstanding (or of the surviving entity in a
merger or the direct or indirect parent of the surviving entity in a merger) or
all or substantially all the assets of Quest, which the Board of Directors of
Quest determines in good faith (after consultation with a financial advisor of
nationally recognized reputation) to be (i) more favorable to the stockholders
of Quest from a financial point of view than the Merger (taking into account all
the terms and conditions of such proposal and this Agreement (including any
changes to the financial terms of this Agreement proposed by Pinnacle in
response to such offer or otherwise)) and (ii) reasonably capable of being
financed and completed, taking into account all financial, legal, regulatory,
timing and other aspects of such proposal.
     For purposes of the definitions of “Quest Takeover Proposal” and “Quest
Superior Proposal,” the term “person” shall include any group within the meaning
of Section 13(d) of the Exchange Act.
          (b) Neither the Board of Directors of Quest nor any committee thereof
shall (i) (A) withdraw (or modify in a manner adverse to Pinnacle), or publicly
propose to withdraw (or modify in a manner adverse to Pinnacle), the approval,
recommendation or declaration of advisability by such Board of Directors or any
such committee thereof of this Agreement, the Merger or the other transactions
contemplated by this Agreement, (B) recommend, adopt or approve, or publicly
propose to recommend, adopt or approve, any Quest Takeover Proposal or (C) fail
to reaffirm within a reasonable period of time upon request by Pinnacle
(publicly if so requested) its recommendation of this Agreement, the Quest
Merger and the other transactions contemplated by this Agreement (any such
action or failure described in this clause (i) being referred to as a “Quest
Adverse Recommendation Change”) or (ii) approve or recommend, or publicly
propose to approve or recommend, or allow Quest or any of its Subsidiaries to
execute or enter into, any letter of intent, memorandum of understanding,
agreement in principle, merger agreement, acquisition agreement, option
agreement, joint venture agreement, partnership agreement or other similar
agreement constituting or related to, or that is intended to or could reasonably
be expected to lead to, any Quest Takeover Proposal (other than a
confidentiality

45



--------------------------------------------------------------------------------



 



agreement referred to in Section 7.2(a)). Notwithstanding the foregoing, at any
time prior to obtaining Quest Stockholder Approval, the Board of Directors of
Quest may make a Quest Adverse Recommendation Change if such Board of Directors
determines in good faith (after consultation with outside counsel) that the
failure to do so would be inconsistent with its fiduciary duties to the
stockholders of Quest under Applicable Laws; provided, however, that no Quest
Adverse Recommendation Change may be made until after the fifth business day
following Pinnacle’s receipt of written notice (a “Quest Notice of Adverse
Recommendation”) from Quest advising Pinnacle that the Board of Directors of
Quest intends to make a Quest Adverse Recommendation Change and specifying the
terms and conditions of the Quest Superior Proposal, if any, that is related to
such Quest Adverse Recommendation Change (it being understood and agreed that
any amendment to the financial terms or any other material term of such Quest
Superior Proposal shall require a new Quest Notice of Adverse Recommendation and
a new five business day period). In determining whether to make a Quest Adverse
Recommendation Change, the Board of Directors of Quest shall take into account
any changes to the financial terms of this Agreement proposed by Pinnacle in
response to a Quest Notice of Adverse Recommendation or otherwise.
          (c) In addition to the obligations of Quest set forth in
paragraphs (a) and (b) of this Section 7.2, Quest shall promptly (and in any
event within one business day after receipt thereof) advise Pinnacle orally and
in writing of any Quest Takeover Proposal or any inquiry with respect to or that
could reasonably be expected to lead to any Quest Takeover Proposal, the
material terms and conditions of any such Quest Takeover Proposal or inquiry
(including any changes thereto) and the identity of the person making any such
Quest Takeover Proposal or inquiry. Quest shall (i) keep Pinnacle fully informed
of the status and material terms and conditions (including any change therein)
of any such Quest Takeover Proposal or inquiry and (ii) provide to Pinnacle as
soon as practicable after receipt or delivery thereof with copies of all
correspondence and other written material sent or provided to Quest or any of
its Subsidiaries from any person that describes any of the material terms and
conditions of any Quest Takeover Proposal.
          (d) Nothing contained in this Section 7.2 shall prohibit Quest from
(x) taking and disclosing to its stockholders a position contemplated by
Rule 14d-9 or Rule 14e-2(a) promulgated under the Exchange Act or (y) making any
required disclosure to the stockholders of Quest if, in the good faith judgment
of the Board of Directors of Quest (after consultation with outside counsel)
failure to so disclose would constitute a violation of Applicable Law or
fiduciary duty; provided, however, that in no event shall Quest or its Board of
Directors or any committee thereof take, or agree or resolve to take, any action
prohibited by Section 7.2(b).
     Section 7.3 No Solicitation by Pinnacle.
          (a) Pinnacle shall not, nor shall it authorize or permit any of its
Subsidiaries or any of their respective directors, officers or employees or any
Representative retained by it or any of its Subsidiaries to, directly or
indirectly through another person, (i) solicit, initiate or knowingly encourage,
or take any other action designed to, or which could reasonably be expected to,
facilitate, any inquiry or the making of any proposal or offer that constitutes,
or that could reasonably be expected to lead to, a Pinnacle Takeover Proposal or
(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any person

46



--------------------------------------------------------------------------------



 



any confidential information in connection with, any Pinnacle Takeover Proposal.
Without limiting the foregoing, it is agreed that any violation of the
restrictions set forth in the preceding sentence by any Representative of
Pinnacle or any of its Subsidiaries, whether or not such person is purporting to
act on behalf of Pinnacle or any of its Subsidiaries or otherwise, shall be a
breach of this Section 7.3 by Pinnacle. Pinnacle shall, and shall cause its
Subsidiaries to, immediately cease and cause to be terminated all existing
discussions or negotiations with any person conducted heretofore with respect to
any Pinnacle Takeover Proposal and request the prompt return or destruction of
all confidential information previously furnished. Notwithstanding the
foregoing, at any time prior to obtaining Pinnacle Stockholder Approval, in
response to a bona fide written Pinnacle Takeover Proposal that the Board of
Directors of Pinnacle determines in good faith (after consultation with outside
counsel and a financial advisor of nationally recognized reputation) constitutes
or is reasonably likely to lead to a Pinnacle Superior Proposal, and which
Pinnacle Takeover Proposal was made after the Original Execution Date and did
not otherwise result from a breach of this Section 7.3, Pinnacle may, if its
Board of Directors determines in good faith (after consultation with outside
counsel) that the failure to do so would be inconsistent with its fiduciary
duties to the stockholders of Pinnacle under Applicable Laws, and subject to
compliance with Section 7.3(c) and after giving Quest written notice of such
determination, (x) furnish information with respect to Pinnacle and its
Subsidiaries to the person making such Pinnacle Takeover Proposal (and its
Representatives) pursuant to a customary confidentiality agreement not less
restrictive of such person than the Confidentiality Agreement, provided that all
such information has previously been provided to Quest or is provided to Quest
prior to or substantially concurrently with the time it is provided to such
person, and (y) participate in discussions or negotiations with the person
making such Pinnacle Takeover Proposal (and its Representatives) regarding such
Pinnacle Takeover Proposal.
     The term “Pinnacle Takeover Proposal” means any inquiry, proposal or offer
from any person relating to, or that could reasonably be expected to lead to,
directly or indirectly, (i) any acquisition or purchase, whether by purchase,
exchange, merger, consolidation, business combination or similar transaction, in
one transaction or a series of transactions, of assets or businesses that
constitute 20% or more of the revenues, net income or the assets of Pinnacle and
its Subsidiaries, on a consolidated basis, or 20% or more of any class of equity
securities of Pinnacle, (ii) any tender offer or exchange offer that if
consummated would result in any person beneficially owning 20% or more of any
class of equity securities of Pinnacle, or (iii) any merger, consolidation,
business combination, recapitalization, liquidation, dissolution, joint venture,
binding share exchange or similar transaction involving Pinnacle pursuant to
which any person or the stockholders of any person would own 20% or more of any
class of equity securities of Pinnacle or of any resulting parent company of
Pinnacle, other than the transactions contemplated by this Agreement.
     The term “Pinnacle Superior Proposal” means any unsolicited bona fide
proposal or offer made by a third party that if consummated would result in such
person’s (or its stockholders’) owning, directly or indirectly, more than 50% of
the shares of Pinnacle Common Stock then outstanding (or of the surviving entity
in a merger or the direct or indirect parent of the surviving entity in a
merger) or all or substantially all the assets of Pinnacle, which the Board of
Directors of Pinnacle determines in good faith (after consultation with a
financial advisor of nationally recognized reputation) to be (i) more favorable
to the stockholders of Pinnacle from a financial point of view than the Merger
(taking into account all the terms and conditions of such proposal

47



--------------------------------------------------------------------------------



 



and this Agreement (including any changes to the financial terms of this
Agreement proposed by Quest in response to such offer or otherwise)) and
(ii) reasonably capable of being financed and completed, taking into account all
financial, legal, regulatory, timing and other aspects of such proposal.
     For purposes of the definitions of “Pinnacle Takeover Proposal” and
“Pinnacle Superior Proposal,” the term “person” shall include any group within
the meaning of Section 13(d) of the Exchange Act.
          (b) Neither the Board of Directors of Pinnacle nor any committee
thereof shall (i) (A) withdraw (or modify in a manner adverse to Quest), or
publicly propose to withdraw (or modify in a manner adverse to Quest), the
approval, recommendation or declaration of advisability by such Board of
Directors or any such committee thereof of this Agreement, the Merger or the
other transactions contemplated by this Agreement, (B) recommend, adopt or
approve, or publicly propose to recommend, adopt or approve, any Pinnacle
Takeover Proposal or (C) fail to reaffirm within a reasonable period of time
upon request by Quest (publicly if so requested) its recommendation of this
Agreement, the Merger and the other transactions contemplated by this Agreement
(any such action or failure described in this clause (i) being referred to as a
“Pinnacle Adverse Recommendation Change”) or (ii) approve or recommend, or
publicly propose to approve or recommend, or allow Pinnacle or any of its
Subsidiaries to execute or enter into, any letter of intent, memorandum of
understanding, agreement in principle, merger agreement, acquisition agreement,
option agreement, joint venture agreement, partnership agreement or other
similar agreement constituting or related to, or that is intended to or could
reasonably be expected to lead to, any Pinnacle Takeover Proposal (other than a
confidentiality agreement referred to in Section 7.3(a)). Notwithstanding the
foregoing, at any time prior to obtaining Pinnacle Stockholder Approval, the
Board of Directors of Pinnacle may make a Pinnacle Adverse Recommendation Change
if such Board of Directors determines in good faith (after consultation with
outside counsel) that the failure to do so would be inconsistent with its
fiduciary duties to the stockholders of Pinnacle under Applicable Laws;
provided, however, that no Pinnacle Adverse Recommendation Change may be made
until after the fifth business day following Quest’s receipt of written notice
(a “Pinnacle Notice of Adverse Recommendation”) from Pinnacle advising Quest
that the Board of Directors of Pinnacle intends to make a Pinnacle Adverse
Recommendation Change and specifying the terms and conditions of the Pinnacle
Superior Proposal, if any, that is related to such Pinnacle Adverse
Recommendation Change (it being understood and agreed that any amendment to the
financial terms or any other material term of such Pinnacle Superior Proposal
shall require a new Pinnacle Notice of Adverse Recommendation and a new five
business day period). In determining whether to make a Pinnacle Adverse
Recommendation Change, the Board of Directors of Pinnacle shall take into
account any changes to the financial terms of this Agreement proposed by Quest
in response to a Pinnacle Notice of Adverse Recommendation or otherwise.
          (c) In addition to the obligations of Pinnacle set forth in paragraphs
(a) and (b) of this Section 7.3, Pinnacle shall promptly (and in any event
within one business day after receipt thereof) advise Quest orally and in
writing of any Pinnacle Takeover Proposal or any inquiry with respect to or that
could reasonably be expected to lead to any Pinnacle Takeover Proposal, the
material terms and conditions of any such Pinnacle Takeover Proposal or inquiry
(including any changes thereto) and the identity of the person making any such
Pinnacle

48



--------------------------------------------------------------------------------



 



Takeover Proposal or inquiry. Pinnacle shall (i) keep Quest fully informed of
the status and material terms and conditions (including any change therein) of
any such Pinnacle Takeover Proposal or inquiry and (ii) provide to Quest as soon
as practicable after receipt or delivery thereof with copies of all
correspondence and other written material sent or provided to Pinnacle or any of
its Subsidiaries from any person that describes any of the material terms and
conditions of any Pinnacle Takeover Proposal.
          (d) Nothing contained in this Section 7.3 shall prohibit Pinnacle from
(x) taking and disclosing to its stockholders a position contemplated by
Rule 14d-9 or Rule 14e-2(a) promulgated under the Exchange Act or (y) making any
required disclosure to the stockholders of Pinnacle if, in the good faith
judgment of the Board of Directors of Pinnacle (after consultation with outside
counsel) failure to so disclose would constitute a violation of Applicable Law
or fiduciary duty; provided, however, that in no event shall Pinnacle or its
Board of Directors or any committee thereof take, or agree or resolve to take,
any action prohibited by Section 7.3(b).
     Section 7.4 Meetings of Stockholders.
          (a) Each of Pinnacle and Quest shall take all action necessary, in
accordance with Applicable Law and its articles or certificate of incorporation
and bylaws, to convene a meeting of its stockholders as promptly as practicable
after the Form S-4 has been declared effective to consider and vote upon the
adoption of this Agreement. Pinnacle and Quest shall coordinate and cooperate
with respect to the timing of such meetings and shall use their reasonable best
efforts to hold such meetings on the same day.
          (b) Subject to Sections 7.2 and 7.3, respectively, each of Pinnacle
and Quest, through its Board of Directors, shall recommend approval of such
matters and use its reasonable best efforts to take all lawful action to solicit
approval by its stockholders in favor of such matters.
          (c) Quest shall take all action necessary to cause MergerSub to adopt
this Agreement as the sole stockholder of MergerSub prior to the Closing.
     Section 7.5 Filings; Reasonable Best Efforts, Etc.
          (a) Subject to the terms and conditions herein provided, Quest and
Pinnacle shall:
          (i) if applicable, make their respective required filings under the
HSR Act contemplated by Section 8.1(b) (and shall share equally all filing fees
incident thereto), which filings shall be made not more than 15 business days
from the Original Execution Date, and thereafter shall promptly make any other
required submissions under the HSR Act;
          (ii) use their reasonable best efforts to cooperate with one another
in (A) determining which filings are required to be made prior to the Effective
Time with, and which consents, approvals, permits or authorizations are required
to be obtained prior to the Effective Time from, governmental or regulatory
authorities of the United States,

49



--------------------------------------------------------------------------------



 



the several states, and other jurisdictions in connection with the execution and
delivery of this Agreement, and the consummation of the Merger and the
transactions contemplated by this Agreement; and (B) timely making all such
filings and timely seeking all such consents, approvals, permits or
authorizations without causing a Pinnacle Material Adverse Effect or a Quest
Material Adverse Effect;
          (iii) promptly notify each other of any communication concerning this
Agreement or the transactions contemplated hereby to that party from any
governmental or regulatory authority and permit the other party to review in
advance any proposed communication concerning this Agreement or the transactions
contemplated hereby to any governmental or regulatory authority;
          (iv) not participate or agree to participate in any meeting or
discussion with any governmental or regulatory authority in respect of any
filing, investigation or other inquiry concerning this Agreement or the
transactions contemplated hereby unless it consults with the other party in
advance and, to the extent permitted by such governmental or regulatory
authority, gives the other party the opportunity to attend and participate in
such meeting or discussion;
          (v) furnish the other party with copies of all correspondence, filings
and communications (and memoranda setting forth the substance thereof) between
it and its affiliates and representatives on the one hand, and any government or
regulatory authority or members of any such authority’s staff on the other hand,
with respect to this Agreement and the transactions contemplated hereby;
          (vi) furnish the other party with such necessary information and
reasonable assistance as such other party and its affiliates may reasonably
request in connection with their preparation of necessary filings, registrations
or submissions of information to any governmental or regulatory authorities,
including, if applicable, any filings necessary or appropriate under the
provisions of the HSR Act;
          (vii) if applicable, “substantially comply” and certify substantial
compliance with any request for additional information (also known as a “second
request”) issued pursuant to the HSR Act as soon as reasonably practicable
following the issuance of the request for additional information; and
          (viii) upon the terms and subject to the conditions herein provided,
use their reasonable best efforts to take, or cause to be taken, all action and
to do, or cause to be done, all things necessary, proper or advisable under
Applicable Laws or otherwise to consummate and make effective, in an expeditious
manner, the transactions contemplated by this Agreement, including using
reasonable best efforts to satisfy the conditions precedent to the obligations
of any of the parties hereto, to obtain all necessary authorizations, consents
and approvals, to effect all necessary registrations and filings, to obtain the
consents contemplated by Section 8.1(f).
          (b) Without limiting Section 7.5(a), but subject to Section 7.5(c),
Pinnacle and Quest shall each use reasonable best efforts:

50



--------------------------------------------------------------------------------



 



          (i) if applicable, to cause the expiration or termination of the
applicable waiting period under the HSR Act;
          (ii) to avoid the entry of, or to have vacated, terminated or
modified, any decree, order or judgment that would restrain, prevent or delay
the Closing; and
          (iii) to take any and all steps necessary to obtain any consents or
eliminate any impediments to the Merger.
          (c) Nothing in this Agreement shall require Pinnacle or Quest to
dispose of any of its assets or to limit its freedom of action with respect to
any of its businesses, or to consent to any disposition of its assets or limits
on its freedom of action with respect to any of its businesses, whether prior to
or after the Effective Time, or to commit or agree to any of the foregoing, to
obtain any consents, approvals, permits or authorizations or to remove any
impediments to the Merger relating to Antitrust Laws or to avoid the entry of,
or to effect the dissolution of, any injunction, temporary restraining order or
other order in any suit or proceeding relating to the HSR Act or other
antitrust, competition, premerger notification or trade-regulation law,
regulation or order (“Antitrust Laws”), other than such dispositions,
limitations or consents, commitments or agreements that in each such case may be
conditioned upon the consummation of the Merger and the transactions
contemplated hereby and that in each such case, individually or in the
aggregate, do not have and are not reasonably likely to have a Material Adverse
Effect on Quest after the Merger; provided, however, that neither Quest nor
Pinnacle shall take or agree to any action required or permitted by this
Section 7.5(c) without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed).
          (d) Pinnacle, Quest and MergerSub shall each use its reasonable best
efforts to cause the Merger to qualify as a “reorganization” within the meaning
of Section 368(a) of the Code and to obtain the Tax opinions set forth in
Section 8.2(c) and Section 8.3(b). Pinnacle, Quest and MergerSub agree to file
all Tax Returns consistent with the treatment of the Merger as a
“reorganization” within the meaning of Section 368(a) of the Code and in
particular as a transaction described in Section 368(a)(2)(E) of the Code. This
Agreement is intended to constitute a “plan of reorganization” within the
meaning of Treasury Regulation Section 1.368-2(g).
     Section 7.6 Inspection. From the Original Execution Date to the Effective
Time, each of Quest and Pinnacle shall allow all designated officers, attorneys,
accountants and other representatives of Pinnacle or Quest, as the case may be,
reasonable access, at all reasonable times, upon reasonable notice, to the
records and files, correspondence, audits and properties, as well as to all
information relating to commitments, contracts, titles and financial position,
or otherwise pertaining to the business and affairs of Pinnacle and Quest and
their respective Subsidiaries, including inspection of such properties; provided
that no investigation pursuant to this Section 7.6 shall affect any
representation or warranty given by any party hereunder, and provided further
that notwithstanding the provision of information or investigation by any party,
no party shall be deemed to make any representation or warranty except as
expressly set forth in this Agreement. Notwithstanding the foregoing, no party
shall be required to provide any information (i) it reasonably believes it may
not provide to the other parties by reason of

51



--------------------------------------------------------------------------------



 



Applicable Laws, (ii) that constitutes information protected by attorney/client
privilege, or (iii) that it is required to keep confidential by reason of
contract or agreement with third parties, provided that, in such case, the party
withholding such information will provide to the requesting party a description
of the type or nature of the withheld information to the greatest extent
permissible. The parties hereto shall make reasonable and appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply. Each of Pinnacle and Quest agrees that it shall not,
and shall cause its respective representatives not to, use any information
obtained pursuant to this Section 7.6 for any purpose unrelated to the
consummation of the transactions contemplated by this Agreement. All non-public
information obtained pursuant to this Section 7.6 shall be governed by the
Mutual Confidential Agreement dated December 6, 2007 between Pinnacle and Quest
(the “Confidentiality Agreement”). Quest and Pinnacle agree that Section 7
(Term) of the Confidentiality Agreement shall hereby be amended to read in its
entirety as follows: The term of this Agreement, during which Confidential
Information may be furnished, shall be from the Original Execution Date to the
date of October 16, 2008.
     Section 7.7 Publicity. Each of Pinnacle and Quest will consult with each
other before issuing any press release or similar public announcement pertaining
to this Agreement or the transactions contemplated hereby and shall not issue
any such press release or make any such public announcement without the prior
consent of the other party, which consent shall not be unreasonably withheld,
delayed or conditioned, except as may be required by Applicable Laws or by
obligations pursuant to any listing agreement with any national securities
exchange, in which case the party proposing to issue such press release or make
such public announcement shall use its reasonable best efforts to consult in
good faith with the other party before issuing any such press releases or making
any such public announcements.
     Section 7.8 Registration Statement on Form S-4.
          (a) Each of Pinnacle and Quest shall cooperate and promptly prepare,
and Pinnacle and Quest shall file with the SEC, as soon as practicable, the Form
S-4 under the Securities Act with respect to the shares of Quest Common Stock
issuable in connection with the Merger, a portion of which Form S-4 shall also
serve as the joint proxy statement with respect to the meetings of the
stockholders of Pinnacle and of Quest in connection with the transactions
contemplated by this Agreement. The respective parties will cause the Proxy
Statement/ Prospectus and the Form S-4 to comply as to form in all material
respects with the applicable provisions of the Securities Act, the Exchange Act
and the rules and regulations thereunder. Each of Pinnacle and Quest shall use
its reasonable best efforts to have the Form S-4 declared effective by the SEC
as promptly as practicable and to keep the Form S-4 effective as long as is
necessary to consummate the Merger and the transactions contemplated hereby.
Each of Pinnacle and Quest shall use its reasonable best efforts to obtain,
prior to the effective date of the Form S-4, all necessary state securities law
or “Blue Sky” permits or approvals required to carry out the transactions
contemplated by this Agreement. Each party will advise the others, promptly
after it receives notice thereof, of the time when the Form S-4 has become
effective or any supplement or amendment has been filed, the issuance of any
stop order, the suspension of the qualification of the shares of Quest Common
Stock issuable in connection with the Merger for offering or sale in any
jurisdiction or any request by the SEC for amendment of the Proxy
Statement/Prospectus or the Form S-4 or comments thereon and responses thereto
or requests by

52



--------------------------------------------------------------------------------



 



the SEC for additional information. Each of the parties shall also promptly
provide each other party copies of all written correspondence received from the
SEC and summaries of all oral comments received from the SEC in connection with
the transactions contemplated by this Agreement. Each of the parties shall
promptly provide each other party with drafts of all correspondence intended to
be sent to the SEC in connection with the transactions contemplated by this
Agreement and allow each such party the opportunity to comment thereon prior to
delivery to the SEC.
          (b) Pinnacle and Quest shall each use its reasonable best efforts to
cause the Proxy Statement/Prospectus to be mailed to its stockholders as
promptly as practicable after the Form S-4 is declared effective under the
Securities Act.
          (c) Each of Pinnacle and Quest shall ensure that the information
provided by it for inclusion in the Proxy Statement/Prospectus and each
amendment or supplement thereto, at the time of mailing thereof and at the time
of the respective meetings of stockholders of Pinnacle and Quest, or, in the
case of information provided by it for inclusion in the Form S-4 or any
amendment or supplement thereto, at the time it becomes effective, (i) will not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
(ii) will comply as to form in all material respects with the provisions of the
Securities Act and the Exchange Act.
     Section 7.9 Listing Application. Pinnacle and Quest shall use reasonable
best efforts to cause Quest to promptly prepare and submit to the NASDAQ Stock
Market a listing application covering the shares of Quest Common Stock (and the
associated rights under the Quest Rights Agreement) issuable in connection with
the Merger and shall use reasonable best efforts to obtain, prior to the
Effective Time, approval for the listing of such shares of Quest Common Stock on
the NASDAQ Global Market.
     Section 7.10 Letters of Accountants.
          (a) Quest shall use reasonable best efforts to cause to be delivered
to Pinnacle “comfort” letters of Murrell, Hall, McIntosh & Co., PLLP, Quest’s
independent public accountants, dated within two business days of the effective
date of the Form S-4 and within two business days of the meeting of stockholders
of Quest contemplated by Section 7.4, respectively, and addressed to Pinnacle
with regard to certain financial information regarding Quest included in the
Form S-4, in form reasonably satisfactory to Pinnacle and customary in scope and
substance for “comfort” letters delivered by independent public accountants in
connection with registration statements similar to the Form S-4.
     (b) Pinnacle shall use reasonable best efforts to cause to be delivered to
Quest “comfort” letters of Ehrhardt Keefe Steiner & Hottman PC, Pinnacle’s
independent public accountants, dated within two business days of the effective
date of the Form S-4 and within two business days of the meeting of stockholders
of Pinnacle contemplated by Section 7.4, respectively, and addressed to Quest,
with regard to certain financial information regarding Pinnacle included in the
Form S-4, in form reasonably satisfactory to Quest and customary in

53



--------------------------------------------------------------------------------



 



scope and substance for “comfort” letters delivered by independent public
accountants in connection with registration statements similar to the Form S-4.
     Section 7.11 Agreements of Rule 145 Affiliates. Prior to the Effective
Time, Pinnacle shall cause to be prepared and delivered to Quest a list
identifying all persons whom Pinnacle believes, at the date of the meeting of
Pinnacle’s stockholders to consider and vote upon the adoption of this
Agreement, are “affiliates,” as that term is used in paragraphs (c) and (d) of
Rule 145 under the Securities Act (the “Rule 145 Affiliates”) of Pinnacle.
Pinnacle shall use its reasonable best efforts to cause each person who is
identified as its Rule 145 Affiliate in such list to deliver to Quest, at or
prior to the Effective Time, a written agreement in the form of Exhibit 7.11 to
the Original Agreement. Quest shall be entitled to place restrictive legends on
any certificates representing shares of Quest Common Stock issued to such
Rule 145 Affiliates pursuant to the Merger.
     Section 7.12 Expenses. Whether or not the Merger is consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses, except
(i) as Section 9.5 otherwise provides, (ii) that Quest and Pinnacle shall share
equally (A) the fees incident to the filings referred to in Section 7.5(a)(i),
(B) the SEC and other filing fees incident to the Form S-4 and the Proxy
Statement/Prospectus and the costs and expenses associated with printing the
Proxy Statement/Prospectus, and (C) the fees associated with the NASDAQ Stock
Market listing referred to in Section 7.9, and (iii) as otherwise agreed in
writing by the parties.
     Section 7.13 Indemnification and Insurance.
          (a) For six years after the Effective Time, Quest shall indemnify and
hold harmless and advance expenses to, to the greatest extent permitted by law
as of the Original Execution Date, the individuals who at or prior to the
Effective Time were officers and directors of Pinnacle and its Subsidiaries with
respect to all acts or omissions by them in their capacities as such or taken at
the request of Pinnacle at any time prior to the Effective Time. Quest will
honor all indemnification agreements, expense advancement and exculpation
provisions with the individuals who at or prior to the Effective Time were
officers and directors of Pinnacle or its Subsidiaries (including under
Pinnacle’s certificate of incorporation or by-laws) in effect as of the Original
Execution Date in accordance with the terms thereof. Pinnacle has disclosed to
Quest all such indemnification agreements prior to the Original Execution Date.
          (b) For a period of six years after the Effective Time, Quest shall
cause to be maintained officers’ and directors’ liability insurance covering all
officers and directors of Pinnacle who are, or at any time prior to the
Effective Time were, covered by Pinnacle’s existing officers’ and directors’
liability insurance policies on terms substantially no less advantageous to such
persons than such existing insurance, provided that Quest shall not be required
to pay annual premiums in excess of 200% of the last annual premium paid by
Pinnacle prior to the Original Execution Date (the amount of which premium is
set forth in Section 7.13 of the Pinnacle Disclosure Letter), but in such case
shall purchase as much coverage as reasonably practicable for such amount.

54



--------------------------------------------------------------------------------



 



          (c) The rights of each person identified in Section 7.13(a) shall be
in addition to any other rights such person may have under the certificate of
incorporation or bylaws of Pinnacle or any of its Subsidiaries, under Applicable
Law or otherwise. The provisions of this Section 7.13 shall survive the
consummation of the Merger and expressly are intended to benefit each such
person.
          (d) In the event Quest or any of its successors or assigns
(i) consolidates with or merges into any other person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then proper provision shall be made so that the successors and assigns
of Quest shall assume the obligations set forth in this Section 7.13.
     Section 7.14 Antitakeover Statutes. If any Takeover Statute is or may
become applicable to the transactions contemplated hereby, each of the parties
hereto and the members of its Board of Directors shall grant such approvals and
take such actions as are necessary so that the transactions contemplated by this
Agreement may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise act to eliminate or minimize the effects of
any Takeover Statute on any of the transactions contemplated by this Agreement.
     Section 7.15 Notification. Each party shall give to the others prompt
notice of (i) any representation or warranty made by it or contained in this
Agreement becoming untrue or inaccurate in any material respect and (ii) the
failure by it to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, that no such notification shall affect the
representations, warranties, covenants or agreements of the parties or the
conditions to the obligations of the parties under this Agreement.
     Section 7.16 Employee Matters.
          (a) To the extent required in any change in control agreement between
Pinnacle and any employee of Pinnacle identified in Section 5.6 of the Pinnacle
Disclosure Letter, as of the Effective Time, Quest (i) assumes and agrees to
perform such agreement and (ii) agrees that such employee may enforce such
agreement against Quest.
          (b) Pinnacle and Quest agree that all employees of Pinnacle and its
Subsidiaries immediately prior to the Effective Time shall be employed by the
Surviving Corporation immediately after the Effective Time, it being understood
that Quest and the Surviving Corporation shall, except as required by law, have
no obligations to continue employing such employees for any length of time
thereafter except pursuant to any applicable employment agreements. Quest shall
deem, and shall cause the Surviving Corporation to deem, the period of
employment with Pinnacle and its Subsidiaries (and with predecessor employers
with respect to which Pinnacle and its Subsidiaries shall have granted service
credit) to have been employment and service with Quest and the Surviving
Corporation for benefit plan eligibility and vesting purposes (but not for
purposes of benefit accruals or benefit computations) for all of Quest’s and the
Surviving Corporation’s employee benefit plans, programs, policies or
arrangements to the extent service with Quest or the Surviving Corporation is
recognized under any such plan, program, policy or arrangement.

55



--------------------------------------------------------------------------------



 



          (c) Under any medical and dental plans covering any employee or former
employee of Pinnacle, there shall be waived, and Quest or the Surviving
Corporation shall cause the relevant insurance carriers and other third parties
to waive, all restrictions and limitations for any medical condition existing as
of the Effective Time of any of such employees and their eligible dependents for
the purpose of any such plans, provided such persons had the requisite
“creditable” service prior to the Effective Time, but only to the extent that
such condition would be covered by the relevant Pinnacle Benefit Plan if it were
not a pre-existing condition and only to the extent of comparable coverage in
effect immediately prior to the Effective Time. Further, Quest shall offer to
each employee of Pinnacle and its Subsidiaries coverage under a group health
plan that credits such employee towards the deductibles imposed under the group
medical and dental plan of Quest or the Surviving Corporation, for the year
during which the Effective Time occurs, with any deductibles already incurred
during such year under the relevant Pinnacle Benefit Plan.
          (d) Immediately after the Effective Time, Quest shall grant to those
employees of Pinnacle and its Subsidiaries that continue employment with Quest
or the Surviving Corporation after the Effective Time awards of restricted stock
of Quest pursuant to the terms of Quest’s existing stock benefit plan, with such
restrictions and forfeiture rights under the terms of such plan as are customary
for new employees of Quest. The vesting schedule and the number of shares
subject to such award for each such employee shall be equal to the number of
shares set forth opposite such employee’s name as set forth in Section 7.16(d)
of the Pinnacle Disclosure Letter.
          (e) Quest shall cause the Surviving Corporation to continue in effect
and to perform its obligations under the Retention and Severance Plan dated
October 15, 2007 of Pinnacle, in accordance with the terms and conditions set
forth therein.
     Section 7.17 Quest Board of Directors; Executive Officers. Prior to the
Closing, each party hereto will take all action necessary to cause (i) the Board
of Directors of Quest as of the Effective Time to consist of six (6) members,
two (2) of whom shall consist of current members of the Pinnacle Board of
Directors or such other persons as may be designated by the Pinnacle Board of
Directors and four (4) of whom shall consist of current members of the Quest
Board of Directors and who will be designated by the Quest Board of Directors,
and (ii) Jerry D. Cash to serve as President and Chief Executive Officer of
Quest as of the Effective Time. Each of the two (2) persons designated by the
current Pinnacle Board of Directors to become members of the Board of Directors
of Quest shall be subject to the reasonable, good faith approval by the
Nominating Committee of the Board of Directors of Quest, in accordance with
Quest’s Corporate Governance Guidelines and Nominating Committee Charter, and
each shall be nominated and appointed or elected in a separate Class on Quest’s
staggered Board of Directors. From and after the Effective Time, each person so
designated shall serve as a director or officer, as applicable, of Quest until
such person’s successor shall be elected and qualified or such person’s earlier
death, resignation or removal in accordance with the articles of incorporation
and bylaws of Quest.
     Section 7.18 Quest Rights Agreement. If any Distribution Date or Triggering
Event occurs under the Quest Rights Agreement at any time during the period from
the Original Execution Date to the Effective Time, the Board of Directors of
Quest shall take such actions as

56



--------------------------------------------------------------------------------



 



are necessary and permitted under the Quest Rights Agreement to provide that
Rights Certificates representing an appropriate number of rights issued pursuant
to the Quest Rights Agreement are issued to Pinnacle’s stockholders who receive
Quest Common Stock pursuant to the Merger. If Quest is not permitted under the
Quest Rights Agreement to provide Rights Certificates to such Pinnacle
stockholders, Pinnacle and Quest shall make such adjustment to the Exchange
Ratio as Pinnacle and Quest shall mutually agree so as to preserve the economic
benefits that Pinnacle and Quest each reasonably expected on the date of this
Agreement to receive as a result of the consummation of the Merger and the other
transactions contemplated by this Agreement.
     Section 7.19 Registration Rights. The persons listed on Section 7.19 of the
Pinnacle Disclosure Letter shall have the registration rights set forth on
Exhibit 7.19 to the Original Agreement with respect to all of the shares of
Quest Common Stock issued to such persons in the Merger.
     Section 7.20 Quest Guarantee. Quest agrees to take all action necessary to
cause MergerSub to perform all of MergerSub’s agreements, covenants and
obligations under this Agreement and to consummate the Merger on the terms and
subject to the conditions set forth in this Agreement.
ARTICLE 8
CONDITIONS
     Section 8.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger shall be subject to the
fulfillment or waiver by each of the parties to this Agreement (subject to
Applicable Laws) at or prior to the Closing Date of the following conditions:
          (a) Quest Stockholder Approval and Pinnacle Stockholder Approval shall
have been obtained.
          (b) (i) If applicable, any waiting period applicable to the
consummation of the Merger under the HSR Act shall have expired or been
terminated, and (ii) there shall not have been a final or preliminary
administrative order denying approval of or prohibiting the Merger issued by a
regulatory authority, which order is in the reasonable judgment of either
Pinnacle or Quest reasonably likely to have a Material Adverse Effect on Quest
after the Merger.
          (c) None of the parties hereto shall be subject to any decree, order
or injunction of a U.S. court of competent jurisdiction that prohibits the
consummation of the Merger.
          (d) The Form S-4 shall have become effective and no stop order with
respect thereto shall be in effect.
          (e) The shares of Quest Common Stock to be issued pursuant to the
Merger and the other transactions contemplated by this Agreement shall have been
authorized for listing on the NASDAQ Stock Market, subject to official notice of
issuance.

57



--------------------------------------------------------------------------------



 



          (f) Pinnacle or Quest shall have obtained all of the consents listed
under its name on Exhibit 8.1(f) to the Original Agreement, except where the
failure to obtain any consent, individually or in the aggregate, shall not have
had and shall not be reasonably likely to have a Material Adverse Effect on
Quest after the Merger.
     Section 8.2 Conditions to Obligation of Pinnacle to Effect the Merger. The
obligation of Pinnacle to effect the Merger shall be subject to the fulfillment
or waiver by Quest and MergerSub at or prior to the Closing Date of the
following conditions:
          (a) (i) Quest and MergerSub shall have performed, in all material
respects, their covenants and agreements contained in this Agreement required to
be performed on or prior to the Closing Date, and (ii) the representations and
warranties of Quest and MergerSub contained in this Agreement shall be true and
correct in all respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date), except where the failure of the representations
and warranties to be true and correct, individually or in the aggregate, has not
had and is not reasonably likely to have a Quest Material Adverse Effect (other
than representations and warranties qualified by Quest Material Adverse Effect
or materiality, which shall be true and correct in all respects), and Pinnacle
shall have received a certificate of each of Quest and MergerSub, executed on
its behalf by its Chief Executive Officer, President or Chief Financial Officer,
dated the Closing Date, certifying to such effect.
          (b) Reserved.
          (c) Pinnacle shall have received the opinion of Andrews Kurth LLP,
counsel to Pinnacle, in form and substance reasonably satisfactory to Pinnacle
and dated the Closing Date, to the effect that for U.S. federal income tax
purposes (i) the Merger will be treated as a reorganization within the meaning
of Section 368(a) of the Code and (ii) each of Pinnacle, Quest, and MergerSub
will be a party to such reorganization within the meaning of Section 368(b) of
the Code, and such opinion shall not have been withdrawn, revoked or modified.
In rendering such opinion, such counsel shall be entitled to receive and rely
upon representations of officers of Pinnacle, Quest and MergerSub as to such
matters as such counsel may reasonably request.
          (d) At any time after the date of this Agreement, there shall not have
occurred and be continuing as of the Closing Date any change, event, occurrence,
state of facts or development that individually or in the aggregate has had or
is reasonably likely to have a Quest Material Adverse Effect.
     Section 8.3 Conditions to Obligation of Quest and MergerSub to Effect the
Merger. The obligations of Quest and MergerSub to effect the Merger shall be
subject to the fulfillment or waiver by Quest at or prior to the Closing Date of
the following conditions:
          (a) (i) Pinnacle shall have performed, in all material respects, its
covenants and agreements contained in this Agreement required to be performed on
or prior to the Closing Date, and (ii) the representations and warranties of
Pinnacle contained in this Agreement shall be true and correct in all respects
as of the Closing Date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date),
except

58



--------------------------------------------------------------------------------



 



where the failure of the representations and warranties to be true and correct,
individually or in the aggregate, has not had and is not reasonably likely to
have a Pinnacle Material Adverse Effect (other than representations and
warranties qualified by Pinnacle Material Adverse Effect or materiality, which
shall be true and correct in all respects), and Quest shall have received a
certificate of Pinnacle, executed on its behalf by its Chief Executive Officer,
President or Chief Financial Officer, dated the Closing Date, certifying to such
effect.
          (b) Quest shall have received the opinion of Stinson Morrison Hecker
LLP, counsel to Quest, in form and substance reasonably satisfactory to Quest
and dated the Closing Date, to the effect that for U.S. federal income tax
purposes (i) the Merger will be treated as a reorganization within the meaning
of Section 368(a) of the Code and (ii) each of Pinnacle, Quest, and MergerSub
will be a party to such reorganization within the meaning of Section 368(b) of
the Code, and such opinion shall not have been withdrawn, revoked or modified.
In rendering such opinion, such counsel shall be entitled to receive and rely
upon representations of officers of Quest, MergerSub and Pinnacle as to such
matters as such counsel may reasonably request.
          (c) At any time after the date of this Agreement, there shall not have
occurred and be continuing as of the Closing Date any change, event, occurrence,
state of facts or development that individually or in the aggregate has had or
is reasonably likely to have a Pinnacle Material Adverse Effect.
ARTICLE 9
TERMINATION
     Section 9.1 Termination by Mutual Consent. This Agreement may be
terminated, and the Merger may be abandoned, at any time prior to the Effective
Time, whether before or after Quest Stockholder Approval or Pinnacle Stockholder
Approval has been obtained, by the mutual written consent of Quest and Pinnacle,
through action of their respective Boards of Directors.
     Section 9.2 Termination by Pinnacle or Quest. This Agreement may be
terminated at any time prior to the Effective Time, whether before or after
Quest Stockholder Approval or Pinnacle Stockholder Approval has been obtained,
by action of the Board of Directors of Pinnacle or Quest if:
          (a) the Merger shall not have been consummated by May 16, 2008 (the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this clause (a) shall not be available to any party whose
failure to perform or observe in any material respect any of its obligations
under this Agreement in any manner shall have been the cause of, or resulted in,
the failure of either Merger to occur on or before such date;
          (b) a meeting of Quest’s stockholders for the purpose of obtaining
Quest Stockholder Approval shall have been held and such approval shall not have
been obtained upon a vote taken thereon;

59



--------------------------------------------------------------------------------



 



          (c) a meeting of Pinnacle’s stockholders for the purpose of obtaining
Pinnacle Stockholder Approval shall have been held and such approval shall not
have been obtained upon a vote taken thereon; or
          (d) a court of competent jurisdiction or federal or state
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; provided, however, that the party seeking to terminate
this Agreement pursuant to this clause (d) shall have complied with Section 7.5
and, with respect to other matters not covered by Section 7.5, shall have used
its reasonable best efforts to remove such injunction, order or decree.
     Section 9.3 Termination by Quest. This Agreement may be terminated at any
time prior to the Effective Time by action of the Board of Directors of Quest
if:
          (a) Pinnacle shall have breached any representation or warranty or
failed to perform any covenant or agreement set forth in this Agreement or any
representation or warranty of Pinnacle shall have become untrue, in any case
such that the conditions set forth in Section 8.3(a) would not be satisfied
(assuming for purposes of this Section 9.3(a) that the references in
Section 8.3(a) to “Closing Date” mean the date of termination pursuant to this
Section 9.3(a)), and such breach shall not be curable, or, if curable, shall not
have been cured within 45 days after written notice of such breach is given to
Pinnacle by Quest; provided, however, that Quest may not terminate this
Agreement under this Section 9.3(a) if it is then in breach of any
representation, warranty, covenant or agreement set forth in this Agreement such
that Pinnacle would then be entitled to terminate this Agreement under
Section 9.4(a) (without giving effect to the proviso in Section 9.4(a));
          (b) a Pinnacle Adverse Recommendation Change shall have occurred; or
          (c) a Quest Adverse Recommendation Change shall have occurred.
     Section 9.4 Termination by Pinnacle. This Agreement may be terminated at
any time prior to the Effective Time by action of the Board of Directors of
Pinnacle if:
          (a) Quest or MergerSub shall have breached any representation or
warranty or failed to perform any covenant or agreement set forth in this
Agreement or any representation or warranty of Quest or MergerSub shall have
become untrue, in either case such that the conditions set forth in
Section 8.2(a) would not be satisfied (assuming for purposes of this
Section 9.4(a) that the references in Section 8.2(a) to “Closing Date” mean the
date of termination pursuant to this Section 9.4(a)), and such breach shall not
be curable, or, if curable, shall not have been cured within 45 days after
written notice of such breach is given to Quest by Pinnacle; provided, however,
that Pinnacle may not terminate this Agreement under this Section 9.4(a) if it
is then in breach of any representation, warranty, covenant or agreement set
forth in this Agreement such that Quest would then be entitled to terminate this
Agreement under Section 9.3(a) (without giving effect to the proviso in
Section 9.3(a));

60



--------------------------------------------------------------------------------



 



          (b) a Quest Adverse Recommendation Change shall have occurred; or
          (c) a Pinnacle Adverse Recommendation Change shall have occurred.
     Section 9.5 Effect of Termination.
          (a) In the event that this Agreement is terminated by Pinnacle
pursuant to Section 9.4(b) or by Quest pursuant to Section 9.3(c) and, in either
case, no Pinnacle Material Adverse Effect shall have occurred after the date of
this Agreement and be continuing at the time of the Quest Adverse Recommendation
Change giving rise to the termination by Pinnacle, then Quest shall pay Pinnacle
a fee equal to either (x) $3,000,000 if Quest has received a Quest Superior
Proposal prior to termination, or (y) $5,000,000 if Quest has not received a
Quest Superior Proposal prior to termination, in either case, payable on the
first business day following the date of termination of this Agreement. In the
event that (A) after the Original Execution Date, a Quest Takeover Proposal is
made to Quest or is made directly to the stockholders of Quest generally or
otherwise becomes publicly known or any person publicly announces an intention
(whether or not conditional) to make a Quest Takeover Proposal and (B) this
Agreement is terminated by either Pinnacle or Quest pursuant to Section 9.2(a)
or Section 9.2(b), and within 365 days of the termination described in the
immediately preceding sentence Quest or any of its Subsidiaries enters into any
definitive agreement with respect to, or consummates, any Quest Takeover
Proposal, then Quest shall pay Pinnacle a fee equal to $3,000,000 on the earlier
of the date Quest or its Subsidiary enters into such agreement with respect to
such Quest Takeover Proposal and the date such Quest Takeover Proposal is
consummated.
          (b) In the event that this Agreement is terminated by Quest pursuant
to Section 9.3(b) or by Pinnacle pursuant to Section 9.4(c), and, in either
case, no Quest Material Adverse Effect shall have occurred after the date of
this Agreement and be continuing at the time of the Pinnacle Adverse
Recommendation Change giving rise to the termination by Quest, then Pinnacle
shall pay Quest a fee equal to $3,000,000 on the first business day following
the date of termination of this Agreement. In the event that (A) after the
Original Execution Date, a Pinnacle Takeover Proposal is made to Pinnacle or is
made directly to the stockholders of Pinnacle generally or otherwise becomes
publicly known or any person publicly announces an intention (whether or not
conditional) to make a Pinnacle Takeover Proposal and (B) this Agreement is
terminated by either Pinnacle or Quest pursuant to Section 9.2(a) or
Section 9.2(c), and within 365 days of the termination described in the
immediately preceding sentence Pinnacle or any of its Subsidiaries enters into
any definitive agreement with respect to, or consummates, any Pinnacle Takeover
Proposal, then Pinnacle shall pay Quest a fee equal to $3,000,000 on the earlier
of the date Pinnacle or its Subsidiary enters into such agreement with respect
to such Pinnacle Takeover Proposal and the date such Pinnacle Takeover Proposal
is consummated.
          (c) Each party acknowledges and agrees that the agreements contained
in this Section 9.5 are an integral part of the transactions contemplated by
this Agreement, and that, without these agreements, the other parties hereto
would not enter into this Agreement; accordingly, if Quest or Pinnacle fails
promptly to pay the amount due pursuant to this Section 9.5, and, in order to
obtain such payment, the other party commences a suit that results in a judgment
for a fee payable pursuant to this Section 9.5, such party shall also reimburse
the other party’s costs and expenses (including attorneys’ fees and expenses) in
connection with such suit,

61



--------------------------------------------------------------------------------



 



together with interest on the amount of such fee from the date such payment was
required to be made until the date of payment at the prime rate of Bank of
America, N.A. in effect on the date such payment was required to be made. Any
payment to be made under this Section 9.5 shall be made by wire transfer of
same-day funds.
          (d) In the event of termination of this Agreement and the abandonment
of the Merger pursuant to this Article 9, all obligations of the parties hereto
shall terminate, except the obligations of the parties pursuant to this
Section 9.5, the last two sentences of Section 7.6, and Section 7.12 and except
for the provisions of Sections 10.2, 10.3, 10.4, 10.6, 10.8, 10.9, 10.11, 10.12,
10.13 and 10.14, provided that nothing herein shall relieve any party from any
liability for any willful and material breach by such party of any of its
representations, warranties, covenants or agreements set forth in this Agreement
and all rights and remedies of the nonbreaching party under this Agreement, at
law or in equity, shall be preserved. The Confidentiality Agreement shall
survive any termination of this Agreement, and the provisions of such
Confidentiality Agreement shall apply to all information and material delivered
by any party hereunder.
          (e) For purposes of Sections 9.3, 9.4 and 9.5, the terms “Quest
Takeover Proposal” and “Pinnacle Takeover Proposal” shall have the meanings
assigned to such terms in Sections 7.2(a) and 7.3(a), respectively, except that
all references to “20%” therein shall be deemed to be references to “50%.”
     Section 9.6 Extension; Waiver. At any time prior to the Effective Time,
each party may by action taken by its Board of Directors, to the extent legally
allowed, (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties made to such party contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.
ARTICLE 10
GENERAL PROVISIONS
     Section 10.1 Nonsurvival of Representations, Warranties and Agreements. All
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall not survive the Merger;
provided, however, that the agreements contained in Article 4 and in
Sections 3.1, 3.2, 3.3, 7.11, 7.12, 7.13, 7.16 and this Article 10 shall survive
the Merger. After a representation and warranty has terminated and expired, no
claim for damages or other relief may be made or prosecuted through litigation
or otherwise by any person who would have been entitled to that relief on the
basis of that representation and warranty prior to its termination and
expiration. The Confidentiality Agreement shall survive any termination of this
Agreement, and the provisions of the Confidentiality Agreement shall apply to
all information and material delivered by any party hereunder.

62



--------------------------------------------------------------------------------



 



     Section 10.2 Notices. Except as otherwise provided herein, any notice
required to be given hereunder shall be sufficient if in writing and sent by
facsimile transmission, courier service (with proof of service) or hand
delivery, addressed as follows:
     if to Quest or MergerSub, at:
Quest Resource Corporation
9520 N. May Avenue
Suite 300
Oklahoma City, Oklahoma 73120
Attention: Chief Executive Officer
Facsimile No.: (405) 840-9897
     with a copy, which shall not constitute notice for purposes hereof, to:
Stinson Morrison Hecker, LLP
1201 Walnut
Suite 2900
Kansas City, Missouri 64106
Attention: Patrick Respeliers
Facsimile No.: (816) 691-3495

63



--------------------------------------------------------------------------------



 



     if to Pinnacle, at:
Pinnacle Gas Resources, Inc.
1 East Alger
Sheridan, Wyoming 82801
Attention: Chief Executive Officer
Facsimile No.: (307) 673-9710
     with a copy, which shall not constitute notice for purposes hereof, to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: David C. Buck
Facsimile: (713) 238-7120
or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.
     Section 10.3 Assignment; Binding Effect; Benefit. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Notwithstanding anything contained in this Agreement to the contrary, except for
the provisions of Section 7.13, Section 7.16 and Section 7.19, nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto or their respective heirs, successors, executors,
administrators and assigns any rights, remedies, obligations or liabilities
under or by reason of this Agreement.
     Section 10.4 Entire Agreement. This Agreement, the exhibits to this
Agreement, the Quest Disclosure Letter, the Pinnacle Disclosure Letter, the
Confidentiality Agreement and any other documents delivered by the parties in
connection herewith constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect thereto.
     Section 10.5 Amendments. This Agreement may be amended by the parties
hereto, by action taken or authorized by their Boards of Directors, at any time
before or after approval of matters presented in connection with the Merger by
the stockholders of Quest or Pinnacle, but after any such stockholder approval,
no amendment shall be made which by law requires the further approval of
stockholders without obtaining such further approval. To be effective, any
amendment or modification hereto must be in a written document each party has
executed and delivered to the other parties.
     Section 10.6 Governing Law. This Agreement and the rights and obligations
of the parties hereto shall be governed by and construed and enforced in
accordance with the laws of

64



--------------------------------------------------------------------------------



 



the State of Delaware without regard to the conflicts of law provisions thereof
that would cause the laws of any other jurisdiction to apply.
     Section 10.7 Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto.
     Section 10.8 Headings. Headings of the Articles and Sections of this
Agreement are for the convenience of the parties only and shall be given no
substantive or interpretative effect whatsoever.
     Section 10.9 Interpretation. In this Agreement:
          (a) Unless the context otherwise requires, words describing the
singular number shall include the plural and vice versa, words denoting any
gender shall include all genders, and words denoting natural persons shall
include corporations, limited liability companies and partnerships and vice
versa.
          (b) The phrase “to the knowledge of” and similar phrases relating to
knowledge of Quest or Pinnacle, as the case may be, shall mean the collective
knowledge, after reasonable investigation, of the individuals listed on
Section 10.9 of the Quest Disclosure Letter or the Pinnacle Disclosure Letter,
as the case may be.
          (c) “Material Adverse Effect” means, with respect to any party, any
change, effect, event, occurrence, state of facts or development that
individually or in the aggregate has a material adverse effect on or change in
(a) the business, assets, financial condition or results of operations of such
person and its Subsidiaries, taken as a whole, except for any such change or
effect that arises or results from (A) changes in general economic, capital
market, regulatory or political conditions or changes in law or the
interpretation thereof that, in any case, do not disproportionately affect such
person in any material respect, (B) changes that affect generally the industries
in which Quest or Pinnacle are engaged and do not disproportionately affect such
person in any material respect, (C) acts of war or terrorism that do not
disproportionately affect such person in any material respect, (D) any change in
the trading prices or trading volume of the Quest Common Stock or the Pinnacle
Common Stock (but not any change or effect underlying such change in prices or
volume to the extent such change or effect would otherwise constitute a Material
Adverse Effect), (E) the failure of a party or its Subsidiaries to take any
action referred to in Section 7.1 due to the other party’s unreasonable
withholding of consent or delaying its consent, (F) changes to the financial
statements of the party resulting from the impairment of such party’s oil and
gas assets due to changes in commodity prices, or (G) any condition or
circumstance expressly disclosed in the Pinnacle Disclosure Letter or the Quest
Disclosure Letter, or (b) the ability of the party to consummate the
transactions contemplated by this Agreement or fulfill the conditions to
closing.
          (d) The term “Subsidiary,” when used with respect to any party, means
any (i) corporation or other organization (including a limited liability company
or a partnership),

65



--------------------------------------------------------------------------------



 



whether incorporated or unincorporated, of which such party directly or
indirectly owns or controls at least 50% of the securities or other interests
having by their terms ordinary voting power to elect at least 50% of the board
of directors or others performing similar functions with respect to such
corporation or (ii) other organization or any organization of which such party
directly or indirectly is, or owns or controls, a general partner or managing
member. For the avoidance of doubt, Quest Midstream Partners, L.P. (the “Quest
Midstream MLP”) and the MLP shall each be considered a Subsidiary of Quest.
     Section 10.10 Waivers. Except as provided in this Agreement, no action
taken pursuant to this Agreement, including any investigation by or on behalf of
any party, or delay or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default hereunder by any
other party shall be deemed to impair any such right power or remedy, nor will
it be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement. The waiver by any party hereto of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.
     Section 10.11 Incorporation of Disclosure Letters and Exhibits. The Quest
Disclosure Letter, the Pinnacle Disclosure Letter and all exhibits attached
hereto and referred to herein are hereby incorporated herein and made a part
hereof for all purposes as if fully set forth herein.
     Section 10.12 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable, that provision will, to the extent possible, be
modified in such a manner as to be valid, legal and enforceable but so as to
retain most nearly the intent of the parties as expressed herein, and if such a
modification is not possible, that provision will be severed from this
Agreement, and in either case the validity, legality and enforceability of the
remaining provisions of this Agreement will not in any way be affected or
impaired thereby. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
     Section 10.13 Enforcement of Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which they are entitled at law or in equity.
     Section 10.14 Consent to Jurisdiction and Venue. Each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of the Delaware Court
of Chancery or any federal court located in the State of Delaware in the event
any dispute arises out of this Agreement or any of the transactions contemplated
herein, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated herein in any court other than the Delaware
Court of Chancery or any federal court sitting in the State of Delaware.

66



--------------------------------------------------------------------------------



 



          The parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized as of the date first written
above.

            PINNACLE GAS RESOURCES, INC.
      By:   /s/ Peter G. Schoonmaker         Peter G. Schoonmaker        Chief
Executive Officer        QUEST RESOURCE CORPORATION
      By:   /s/ Jerry D. Cash         Jerry D. Cash        Chief Executive
Officer        QUEST MERGERSUB, INC.
      By:   /s/ Jerry D. Cash         Jerry D. Cash        Chief Executive
Officer     

67